EXHIBIT 10.1


CREDIT AND SECURITY AGREEMENT
THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
April 6, 2017, by and among RESI TL1 BORROWER, LLC (the “Borrower”), a Delaware
limited liability company, and AMERICAN MONEY MANAGEMENT CORPORATION, as Agent
on behalf of Lenders (the “Agent”) and each of Lenders from time to time party
thereto (collectively, the “Lenders” and each, a “Lender”).
RECITALS
WHEREAS, Borrower has requested that Lenders extend credit to Borrower as
described below, and Lenders have agreed to provide such credit to Borrower on
the terms and conditions contained herein; and
WHEREAS, all capitalized terms not otherwise defined herein shall have the
meanings set forth in Annex I hereto.
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Agent, Lenders and Borrower hereby agree as follows:
ARTICLE I
CREDIT TERMS
Section 1.1    Term Loan.
(a)    Term Loan. Subject to the terms and conditions hereof, Lenders severally
agree to make loans to the Borrower in an amount for each Lender not to exceed
the amount of the Commitment of such Lender. Each Lender hereby agrees to make
an initial loan to Borrower in the principal amount equal to its Term Loan
Applicable Percentage of One Hundred Million and 00/100 Dollars
($100,000,000.00) (collectively, “Term Loan Initial Advance”). In addition,
subject to the terms and conditions of this Agreement, following the initial
funding, each Lender further agrees to make one or more additional loans to
Borrower in the principal amount not to exceed its Term Loan Applicable
Percentage of One Hundred Million and 00/100 Dollars ($100,000,000.00)
(collectively, “Term Loan Additional Advance” and, together with the Term Loan
Initial Funding, the “Term Loan”). Borrower’s obligation to repay the Term Loan
shall be evidenced by this Agreement and promissory notes dated as of the
Closing Date (each a “Term Note”), all terms of which are incorporated herein by
this reference. Each Lender’s commitment to make the Term Loan Initial Advance
shall terminate on, and each Lender’s Commitment with respect to the Term Loan
Initial Advance shall expire on, the date ten (10) days after the Closing Date.
Lender’s commitment to make the Term Loan Additional Advance shall terminate on,
and each Lender’s Commitment with respect to each Term Loan Additional Advance
shall expire on, the date forty-five (45) days after the Closing Date. Borrower
shall be limited to requesting no more than two (2) Term Loan Additional
Advances.





--------------------------------------------------------------------------------




(b)    Notice of Borrowing. The Borrower shall deliver to Agent a Notice of
Borrowing (which Notice of Borrowing must be received by Agent prior to 12:00
P.M., Eastern time, one (1) Business Day prior to the earlier of the anticipated
Closing Date, Funding Date or the date specified for the making of the Term Loan
Additional Advance which shall be a Business Day) requesting that Lenders either
(i) make the Term Loans on such date or (ii) fund the Loans into escrow on a
specific Funding Date, which shall be no more than one (1) Business Day prior to
the Closing Date. Upon receipt of such Notice of Borrowing, Agent shall promptly
notify each Lender thereof. Not later than 11:00 A.M., Eastern time, on the
applicable date, each Lender shall make available to Agent at an account
specified by Agent to each Lender an amount in immediately available funds equal
to the Term Loan to be made by such Lender. Not later than 12:00 P.M. Eastern
time, on the applicable date, Agent shall, as set forth in the Notice of
Borrowing, either (A) make available to the Borrower the aggregate of the
amounts made available to Agent by Lenders, in like funds as received by Agent
or (B) make available to an escrow agent, pursuant to an escrow agreement or
instructions agreed upon by Agent, to hold in escrow until the Closing Date, the
aggregate amounts made available to Agent by Lenders, in like funds, as received
by Agent. Unless Agent shall have received notice from a Lender prior to the
proposed date of any Term Loan that such Lender will not make available to Agent
such Lender’s share of such Term Loan, Agent may assume that such Lender has
made such share available on such date in accordance with this Section 1.1(b)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.
(c)    Repayment. The Borrower hereby unconditionally promises to pay to Agent
for the account of the applicable Lender the outstanding principal amount of the
Term Loans of such Lender on the Loan Maturity Date (or on such earlier date on
which the Term Loans become due and payable pursuant to Section 5.2). The
Borrower hereby further agrees to pay interest on the unpaid principal amount of
the Term Loans from time to time outstanding from the earlier of the Funding
Date (if applicable) or the Closing Date until payment in full thereof at the
rates per annum, and on the dates, set forth in Section 1.1(e) and Section
1.1(f). Agent, on behalf of the Borrower, shall maintain a Register pursuant to
Section 6.4(a), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Term Loan made hereunder and any Term Note
evidencing such Term Loan, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by Agent hereunder from the
Borrower and each Lender’s share thereof. The entries made in the Register and
the accounts of each Lender maintained pursuant to this Section 1.1(c) shall be
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Term Loan made to the Borrower by such Lender in accordance with the terms of
this Agreement.
(d)    Optional Prepayment. The Borrower may at any time and from time to time
prepay the Term Loans, in whole or in part, upon irrevocable notice delivered to
Agent no later than 11:00 A.M., Eastern time, one (1) Business Day prior
thereto, which notice shall specify the date and amount of such prepayment;
provided that the Borrower concurrently pays all accrued and unpaid interest on
the Term Loans prepaid plus the Applicable Prepayment Premium. Upon receipt of
any such notice Agent shall promptly notify each Lender. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments of the Term Loans shall be in a minimum principal
amount of $500,000


2



--------------------------------------------------------------------------------




and in an integral multiple of $100,000 in excess thereof, or such lesser
principal amount thereof as shall then be outstanding. Amounts repaid or prepaid
on account of the Term Loans may not be reborrowed in whole or in part.
(e)    Mandatory Prepayments. (i) If on any date Borrower shall receive Net Cash
Proceeds from any Asset Sale or from any Casualty Event, then, on the date not
later than two (2) Business Days after receipt by Borrower of such Net Cash
Proceeds, the Term Loans shall be prepaid, by an amount equal to the amount of
such Net Cash Proceeds with such Net Cash Proceeds applied as specified in
Section 1.1(i) plus all accrued and unpaid interest on the portion of the Term
Loan prepaid plus the Applicable Prepayment Premium; provided that no Applicable
Prepayment Premium shall be due and owing in respect of a Mandatory Prepayment
resulting from a Casualty Event. (ii) If on any date (1) a Contributed REO
Property ceases to be an Eligible Property, (2) Borrower exceeds the
Concentration Limits or (3) the outstanding principal balance of the Term Loans
at any time exceeds the Borrowing Base plus two percent (2.00%), then, on the
date not later than two (2) Business Days after Borrower’s actual or
constructive knowledge of the occurrence of (i), (ii) or (iii), the Term Loans
shall be prepaid, by an amount equal to in the case of (1) and (2) above, the
amount of the Term Loan attributable to the Contributed REO Property which
ceased to be an Eligible Property or one or more Contributed REO Properties such
that, after giving effect to such prepayment, the Concentration Limits are
satisfied (without regard to such Contributed REO Properties), and in the case
of (3), the amount by which the outstanding principal balance of the Term Loans
at any exceeded the Borrowing Base applied as specified in Section 1.1(i) plus
all accrued and unpaid interest on the portion of the Term Loan prepaid plus the
Applicable Prepayment Premium. (iii) Amounts repaid or prepaid on account of the
Term Loan may not be reborrowed in whole or in part. (iv) Notwithstanding the
foregoing in clauses (i) and (ii), any mandatory prepayment requirements shall
be subject to any available Substitution Cure Right set forth in Section 5.4.
(f)    Interest. The Term Loans shall bear interest at a rate equal to five
percent (5.00%) per annum (the “Interest Rate”). Interest accrued shall be
payable in arrears (through and including the Payment Date) on each Payment
Date; provided that (i) interest payable on June 15, 2017 shall be the interest
that accrued from the earlier of the initial Funding Date any Term Loans were
funded into escrow (if applicable) or the Closing Date through and including
June 15, 2017 and (ii) interest accruing at the Default Rate shall be payable
from time to time on demand. If all or a portion of the principal amount of the
Term Loans, any interest payable thereon or any fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) or if any Event of Default has occurred and is
continuing, the entire outstanding amount of the Term Loans (whether or not
overdue) and all other Obligations (to the extent legally permitted) shall bear
interest at a rate per annum that is equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus two
percent (2.00)% (the “Default Rate”), in each case, from the date of such
non-payment until such amount is paid in full (after as well as before judgment)
or from the date of the applicable Event of Default until such Event of Default
is waived.
(g)    Certain Calculations. Interest and fees payable pursuant hereto shall be
calculated on the basis of a three hundred sixty (360) day year for the actual
days elapsed.
(h)    Pro-Rata Treatment; Payments. Each payment of principal and interest in
respect of the Term Loans and each payment in respect of fees payable hereunder
shall be applied to the amounts


3



--------------------------------------------------------------------------------




of such obligations owing to Lenders pro rata according to the respective Term
Loan Applicable Percentage of each Lender. All payments (including prepayments)
to be made by the Borrower hereunder, whether on account of principal, interest,
fees or otherwise, shall be made, without setoff or counterclaim, to, or at the
direction of, Agent, for the account of the relevant Lenders, to the account or
accounts specified by Agent at the office specified by Agent from time to time,
in United States Dollars and in immediately available funds prior to 12:00 P.M.
Eastern time, on the applicable due date. Upon receipt by Agent of payments on
behalf of Lenders, Agent shall promptly distribute such payments to Lender or
Lenders entitled thereto, in like funds as received by Agent. If any payment
hereunder is due on a due date which is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.
(i)    Priority of Payments. (A) On each Payment Date that occurs prior to a
Cash Trap Period and the maturity of the Term Loan (by acceleration or
otherwise) and so long as no Default or Event of Default has occurred and is
continuing, any available funds credited to the Operating Account will be
applied as follows: first, to pay any amounts due and owing as a result of a
mandatory prepayment pursuant to Section 1.1(e), including any Applicable
Prepayment Premium; second, to pay the Tax Reserve, in the amount of Tax funds
then required; third, to pay the Insurance Reserve, in the amount of insurance
funds then required; fourth, to Agent to pay interest then due and payable on
the Term Loans ratably to the Lenders; fifth, to the HOA Reserve, in the amount
of home owner’s association funds then required; sixth, to the Maintenance
Reserve, in the amount of the maintenance funds then required; seventh, to the
Interest Reserve, in the amount of interest then required; eighth, to the
payment of any other fees, costs, expenses, indemnities, expense reimbursements
or other Obligation due to Agent or any Lender by the Borrower; and ninth, any
balance to the Borrower or any other Person legally entitled thereto. (B) Any
proceeds of Collateral received by Agent not constituting a specific payment on
a Payment Date (which shall be applied as specified in the preceding sentence)
or, in any event, all payments received by Agent after an Event of Default has
occurred and is continuing or during a Cash Trap Period shall be applied to the
Obligations ratably as follows: first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to Agent from the Borrower; second, to
pay any fees, indemnities or expense reimbursements then due to Lenders from the
Borrower; third, to pay interest then due and payable on the Term Loans ratably;
fourth, to prepay principal on the Term Loans, including any Applicable
Prepayment Premium; fifth, to the payment of any other Obligation due to Agent
or any Lender by the Borrower; and sixth, any balance to the Borrower or any
other Person legally entitled thereto.
(j)    Obligations Several. The obligations of Lenders hereunder to make Term
Loans are several and not joint. The failure of any Lender to make any Term Loan
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to make its applicable Term Loans.
(k)    Sharing of Setoffs. If any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of, or interest on, any of its Term Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Term Loans and
accrued interest thereon than the proportion received by any other Lender, then
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans of the other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by


4



--------------------------------------------------------------------------------




Lenders ratably in accordance with the Term Loan Applicable Percentage of each
Lender; provided that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Term Loans to any assignee or participant. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
Section 1.2    Reserved.
Section 1.3    Requirements of Law. If any Lender shall have determined that the
adoption of or any change in any Requirement of Law (i) imposes, modifies or
deems applicable any reserve, special deposit, liquidity or similar requirement
against assets of such Lender or imposes on such Lender any other cost or
expense and the effect of such change is to increase the cost of making or
maintaining the Term Loans or (ii) regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any Person
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the Closing Date (it being agreed that (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, shall in each case be deemed to have been made
subsequent to the Closing Date, regardless of the date enacted, adopted, issued
or implemented) shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such Person could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
additional cost or such reduction; provided, however, that if the applicable
Lender has not provided notice to Borrower of the occurrence of any event
described in this Section 1.3 within one hundred twenty (120) days of the
occurrence of such event, then such payments shall be limited to the period
accruing from the date that is one hundred twenty (120) days prior to the date
the Agent provides such notice to Borrower. Notwithstanding anything to the
contrary in the foregoing, any increase in a Lender’s cost and other amounts due
under this Section 1.3 (to the extent such costs or other amounts are incurred
with respect to the other loans or in addition to the Term Loan) shall be
equitably apportioned across all of such Lender’s loans so affected. A
certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to Agent) shall be
conclusive in the absence of manifest error. The obligations of the Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Term Loans and all other amounts payable hereunder subject to the
requirement specified above to provide


5



--------------------------------------------------------------------------------




notice of any applicable event within one hundred twenty (120) days of the
occurrence thereof. This Section 1.3 shall not apply to Taxes.
Section 1.4    Taxes.
(a)    All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in good faith
by the Withholding Agent) requires the deduction or withholding of any Tax from
any such payment by a Withholding Agent, then the applicable Withholding Agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law. If such Tax is a Non-Excluded Tax, the amounts
so payable by the Borrower shall be increased to the extent necessary to yield
to Agent or such Lender (after payment of all Non-Excluded Taxes) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Whenever any Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to Agent for the account of Agent or Lender,
as the case may be, the original or a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, the Borrower shall indemnify Agent and Lenders for any incremental
Taxes, interest or penalties that may become payable by any Agent or any Lender
as a result of any such failure. The agreements in this Section shall survive
the termination of this Agreement and the payment of the Term Loans and all
other amounts payable hereunder.
(d)    No later than the date on which such Lender becomes a Lender under this
Agreement, the Agent shall require the delivery of a properly completed and
signed Internal Revenue Service Form W-9 (or applicable successor form), in the
case of a Lender that is a U.S. Person as defined in Section 7701(a)(30) of the
Code (a “U.S. Lender”), or a properly completed and signed applicable Internal
Revenue Service Form W-8 (or applicable successor form) in the case of a Lender
that is not a U.S. Lender, or other certification reasonably acceptable to the
Agent, to enable the Borrower and the Agent to determine their duties and
liabilities with respect to any Taxes that they may be required to pay, deduct
or withhold from payments in respect of such Lender under applicable law. Each
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or, if legally unable to update such form or certification, shall
promptly provide written notice to such effect to the Borrower and the Agent.
Nothing herein shall be construed to obligate the Agent to determine the duties
or liabilities of the Borrower or any other paying agent with respect to any tax
certification or withholding requirements, or any tax certification or
withholding requirements of any jurisdiction, political subdivision or taxing
authority outside the United States.
(e)    A Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to Agent), at


6



--------------------------------------------------------------------------------




the time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate; provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s reasonable judgment
such completion, execution or submission would not materially prejudice the
legal position of such Lender.
(f)    If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Agent at the time or times prescribed by law and at such time
or times reasonably requested by Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Agent as may be
necessary for Agent and Borrower to comply with their obligations under FATCA,
to determine that such Lender has or has not complied with its obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 1.4(f), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
Section 1.5    Grant of Security Interest.
(a)    To secure the full payment and performance by Borrower of all Borrower's
obligations under this Agreement and any other Loan Document (whether now or
hereinafter existing, whether direct, indirect or contingent, and whether for
payment of principal, interest, fees, penalties, indemnifications, costs,
expenses or otherwise) (collectively, the “Obligations”), Borrower hereby grants
to Agent for the ratable benefit of Lenders and the other Secured Parties a
security interest in (i) all and each of Borrower's Pledged Accounts, (ii) all
amounts from time to time deposited in the Pledged Accounts, (iii) all Accounts,
(iv) all Chattel Paper; (v) all Contracts, (vi) all Receivables; (vii) all
Deposit Accounts, (viii) all Securities Accounts, (ix) all Documents, (x) all
Commercial Tort Claims; (xi) all Equipment, (xii) all General Intangibles,
(xiii) all Instruments, (xiv) all Inventory, (xv) all Investment Property, (xvi)
all Letter-of-Credit Rights, (xvii) all Goods and other property not otherwise
described above, and (xviii) all books and records pertaining to the Collateral;
and to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, all Supporting Obligations in respect of any of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing (together with all equity interests of Pledgor
in Borrower and the other “Collateral” under and as defined in the Pledge
Agreement, collectively, the “Collateral”).  Borrower hereby authorizes Agent to
file one or more financing or continuation statements and amendments thereto
with respect to the Collateral including any financing or continuation
statements, amendments or other documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
the Borrower hereunder, without the signature of the Borrower where permitted by
law, including the filing of a financing statement describing the Collateral as
all assets now owned or hereafter acquired by the Borrower, or words of similar
effect. Borrower agrees to provide all information required by the Agent
pursuant to this Section 1.5 promptly to the Agent upon request.
(b)    Borrower shall cause Pledgor to pledge to Agent as security for all
indebtedness and other Obligations of Borrower a first priority perfected
security interest in all equity interests of


7



--------------------------------------------------------------------------------




Pledgor in the Borrower. The foregoing shall be evidenced by and subject to the
terms of such pledge agreements, financing statements, and other documents as
Agent shall reasonably require, all in form and substance satisfactory to Agent.
Borrower shall pay to Agent immediately upon demand the full amount of all
charges, costs and expenses (to include fees paid to third parties and all
allocated costs of Agent personnel), expended or incurred by Agent in connection
with any of the foregoing security, including without limitation, filing and
recording fees and costs of appraisals, audits and title insurance.
(c)    Borrower hereby appoints the Agent as the Borrower’s attorney-in-fact,
with full authority in the place and stead of the Borrower and in the name of
the Borrower or otherwise, from time to time during the continuance of an Event
of Default in the Agent’s discretion to take any action and to execute any
instrument which the Agent may deem necessary or advisable to accomplish the
purposes of this Agreement (but the Agent shall not be obligated to and shall
have no liability to the Borrower or any third party for failure to do so or
take action). This appointment, being coupled with an interest, shall be
irrevocable. Borrower hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof.
Section 1.6    Guaranty. The payment and performance of all indebtedness and
other Obligations of Borrower to the Secured Parties under this Agreement shall
be guaranteed by Limited Guarantor to the extent set forth in, and subject to
the terms of the Guaranty.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
Borrower makes the following representations and warranties to Agent and Lenders
as of the date hereof and as of the date each Term Loan is made:
Section 2.1    Legal Status. Borrower is a limited liability company duly
organized and existing and in good standing under the laws of the State of
Delaware, and is qualified or licensed to do business in all jurisdictions in
which such qualification or licensing is required or in which the failure to so
qualify or to be so licensed would reasonably be expected to have a material
adverse effect on Borrower; provided that the parties agree that on the Closing
Date organization in Delaware will be sufficient for purposes of satisfying this
Section 2.1; provided, further, that within sixty (60) days following the
Closing Date, Borrower will be qualified or licensed to do business in
jurisdictions in which at least eighty percent (80%) of the Contributed REO
Properties (based on the aggregate BPO Values of all Contributed REO Properties)
are located and within one hundred eight (180) days following the Closing Date,
Borrower will be qualified or licensed to do business in all jurisdictions where
Contributed REO Properties are located. Borrower has the limited liability
company power and authority to execute and deliver, and perform its obligations
under, the Loan Documents.
Section 2.2    Authorization and Validity. The Loan Documents to which it is a
party have been duly authorized by Borrower, and upon their execution and
delivery in accordance with the provisions hereof will constitute legal, valid
and binding agreements and obligations of Borrower, enforceable in accordance
with their respective terms except as such enforcement may be affected by
bankruptcy, by other insolvency laws, or by general principles of equity.


8



--------------------------------------------------------------------------------




Section 2.3    No Violation. The execution, delivery and performance by Borrower
of each of the Loan Documents to which it is a party do not violate any
provision of any law or regulation, or contravene any provision of the
certificate of formation or limited liability company agreement of Borrower, or
will result in any breach of or default under any contract, obligation,
indenture or other instrument to which Borrower is a party or by which Borrower
may be bound.
Section 2.4    Litigation. There are no pending, or to the best of Borrower’s
knowledge threatened in writing, actions, claims, investigations, suits or
proceedings by or before any governmental authority, arbitrator, court or
administrative agency which would be reasonably expected to have a material
adverse effect on the financial condition or operation of Borrower.
Section 2.5    Correctness of Financial Statement. The opening balance sheet of
Borrower dated April 6, 2017, and all interim financial statements delivered to
Agent and Lenders since said date, true copies of which have been delivered by
Borrower to Agent and Lenders prior to the date hereof, (a) are complete and
correct in all material respects and present fairly the financial condition of
Borrower, (b) disclose all liabilities of Borrower that are required to be
reflected or reserved against under GAAP, whether liquidated or unliquidated,
fixed or contingent, and (c) have been prepared in accordance with GAAP. Since
the dates of such financial statements there has been no material adverse change
in the financial condition of Borrower, nor has Borrower mortgaged, pledged,
granted a security interest in or otherwise encumbered or disposed of any of its
assets or properties except in favor of Agent or as otherwise permitted by Agent
in writing.
Section 2.6    Tax Returns. Borrower has no knowledge of any pending assessments
or adjustments of its income tax payable with respect to any year.
Section 2.7    No Subordination. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower’s obligations
subject to this Agreement or any other Loan Document to any other obligation of
Borrower.
Section 2.8    Authorizations, Appraisals. No material authorizations,
appraisals, permits, consents, approvals, franchises or licenses that have not
been obtained are required under applicable law in connection with the
execution, delivery and performance by Borrower of each Loan Document.
Section 2.9    ERISA. Borrower does not maintain and is not required to
contribute to any Plan on behalf of its own employees, nor does it have any
employees; and except as would not reasonably be expected to have a material
adverse effect on the financial condition or operations of Borrower, no ERISA
Affiliate of Borrower maintains or has any obligation to contribute to a Pension
Plan.
Section 2.10    Environmental Matters. Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of


9



--------------------------------------------------------------------------------




Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment. To
the best of Borrower’s knowledge, Borrower does not have material contingent
liability in connection with any release of any toxic or hazardous waste or
substance into the environment. Borrower, since its formation, has not owned or
leased or had any other interest in any real property other than its interest in
any REO Property.
Section 2.11    True and Complete Disclosure. The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of Borrower to Agent and Lenders in connection with the negotiation,
preparation or delivery of this Agreement and the other Loan Documents or
included herein or therein or delivered pursuant hereto or thereto, when taken
as a whole, do not contain any untrue statement of material fact or omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading. All
written information furnished after the date hereof by or on behalf of Borrower
to Agent and Lenders in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect, or, in the case of projections,
based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to a Responsible Officer of Borrower
that, after due inquiry, would reasonably be expected to have a material adverse
effect that has not been disclosed herein, in the other Loan Documents or in a
report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to Agent and Lenders for use in connection with the
transactions contemplated hereby or thereby.
Section 2.12    Subsidiaries/Other Indebtedness. Borrower has no Subsidiaries.
Borrower does not have any Indebtedness other than Indebtedness created pursuant
to this Agreement and the other Loan Documents and ordinary trade payables on
customary terms not yet due and owing. Since its formation, the Borrower has
conducted no activities other than the acquisition and renovation and leasing of
the REO Properties, the execution, delivery and performance of the Loan
Documents and consummation of the transactions contemplated hereby, and such
other activities as are incidental to the foregoing.
Section 2.13    Representations and Warranties as to Contributed REO Property.
Each of the Contributed REO Properties is an Eligible REO Property as of the
date such REO Property is included on an REO Property Schedule affixed to a
Notice of Borrowing; provided, however, that, as of the Closing Date and the
date of each Term Loan Additional Advance, not more than five percent (5%) of
the Contributed REO Properties are vacant and/or subject to additional repair or
restoration, as specified in the Notice of Borrowing and related REO Property
Schedule and the report detailing the BPO Value of each REO Property delivered
in connection with or on the Closing Date or the date of such Term Loan
Additional Advance. The Contributed REO Properties included on any REO Property
Schedule, taken as a whole, satisfy the Acquisition Parameters. None of the REO
Documents has any marks or notations indicating that it has been sold, assigned,
pledged, encumbered or otherwise conveyed to any Person other than the Borrower
or Agent.
Section 2.14    No Adverse Selection. Neither Borrower nor Property Manager has
used selection procedures that identified the Contributed REO Properties, when
taken as a whole, as being less desirable or valuable than other comparable
assets managed by Property Manager on behalf of entities similar to Borrower.


10



--------------------------------------------------------------------------------




Section 2.15    Solvency; Fraudulent Conveyance. As of the date hereof and
immediately after giving effect to the Term Loans, Borrower is not and will not
be insolvent (as defined in Section 271 of the New York Debtor and Creditor
Law), is able and will be able to pay and is paying its debts as they mature and
does not and will not have an unreasonably small amount of capital to engage in
the business in which it is engaged and proposes to engage. Borrower does not
intend to incur, and does not believe that it has incurred, debts beyond its
ability to pay such debts as they mature. Borrower is not contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of itself or any of its assets.
Section 2.16    No Prior Pledge. The Equity of Borrower has not at any time been
pledged to any Person other than Agent.
Section 2.17    Reserved.
Section 2.18    Separateness. Borrower is a Special Purpose Entity.
Section 2.19    Accounts.  The Pledged Accounts and the HOA Reserve Account have
not at any time been pledged to any Person other than Agent.
Section 2.20    Security Interest. This Agreement creates a valid and continuing
security interest (as defined in the UCC) in the Collateral (other than the
Collateral subject to the Pledge Agreement) in favor of Agent, which security
interest is prior to all other Liens and is enforceable as such as against
creditors of and purchasers from the Borrower. The Borrower does not own or have
rights in any Intellectual Property. The Borrower has good and defeasible title
to the Collateral (including the Revenue Account, the Operating Account, the
Reserve Account and the HOA Reserve Account and all amounts from time to time on
deposit in the Revenue Account, the Operating Account, the Reserve Account and
the HOA Reserve Account), free and clear of any Liens (except Permitted Liens of
the type referred to in clauses (d), (f) or (h) of the definition thereof and
other than any Collateral subject to the Pledge Agreement). Agent has the right
to file all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest granted in the Collateral to Agent. Each of the Revenue Account, the
Operating Account, the Reserve Account and the HOA Reserve Account constitutes a
“deposit account” within the meaning of the applicable UCC.
ARTICLE III
CONDITIONS
Section 3.1    Term Loan Initial Advance. The obligation of each Lender to make
the Term Loan Initial Advance is subject to the satisfaction, immediately prior
to or concurrently with the making of such Advance, of the following conditions
precedent:
(a)    Loan Documents. The Loan Documents (including all exhibits, annexes and
schedules related thereto) being duly executed and delivered by each party
thereto and being in full force and effect, free of any modification, breach or
waiver.


11



--------------------------------------------------------------------------------




(b)    Organizational Documents. A good standing certificate of the Borrower,
Pledgor and Limited Guarantor, dated as of a recent date, but in no event more
than ten (10) days prior to the date of such initial Advance, and certified
copies of the certificate of formation and operating agreement or partnership
agreement (or equivalent documents) (which may be subject to redaction) of the
Borrower, Pledgor and Limited Guarantor, and of all limited liability company or
limited partnership or other authority for the Borrower, Pledgor and Limited
Guarantor with respect to the execution, delivery and performance of the Loan
Documents and each other document to be delivered by the Borrower, Pledgor and
Limited Guarantor from time to time in connection herewith (and Lenders may
conclusively rely on such certificate until it receives notice in writing from
Borrower, Pledgor or Limited Guarantor to the contrary).
(c)    Legal Opinion. Such opinions of counsel to Borrower, Pledgor and Limited
Guarantor as Agent may require as to formation, due authorization,
non-contravention, no consents or approvals required other than those that have
been obtained, Investment Company Act issues of Borrower, enforceability of the
Loan Documents, perfection and first priority of security interest with respect
to the Collateral, and formation and status of the Borrower, Pledgor and Limited
Guarantor.
(d)    Incumbency Certificate. An incumbency certificate of the secretary of the
Borrower, Pledgor and Limited Guarantor, certifying the names, true signatures
and titles of such Person’s representatives duly authorized to act hereunder and
to execute the Loan Documents and the other documents to be delivered
thereunder.
(e)    Filings, Registrations, Recordings. (i) Any documents (including, without
limitation, financing statements but other than mortgages and Lease filings)
required to be filed, registered or recorded in order to create, in favor of
Agent, a perfected, first-priority security interest in the Collateral, subject
to no Liens other than those created hereunder and Permitted Liens, shall have
been properly prepared and executed for filing (including the applicable
county(ies) if Agent determines such filings are necessary in its reasonable
discretion), registration or recording in each office in each jurisdiction in
which such filings, registrations and recordations are required to perfect such
first-priority security interest; and (ii) UCC lien searches, dated as of a
recent date, in no event more than fourteen (14) days prior to the date of such
initial Advance, in such jurisdictions as shall be applicable to the Borrower
and Limited Guarantor and the Collateral, the results of which shall be
satisfactory to Agent.
(f)    Fees and Expenses. Agent and Lenders shall have received all fees and
expenses required to be paid by Borrower on or prior to the initial Funding
Date, which fees and expenses may be netted out of any Advance made by a Lender
hereunder.
(g)    Financial Statements. Agent and Lenders shall have received the financial
statements required to be provided under Section 4.9.
(h)    Stabilized REO Properties. Not less than ninety-five percent (95.00%) of
the REO Properties shall meet clause (iii) of the definition of “Eligible REO
Property”.
Section 3.2    Initial and Subsequent Advances. The making of each Advance to
Borrower (including the initial Advance) on any Business Day is subject to the
following further conditions


12



--------------------------------------------------------------------------------




precedent, both immediately prior to the making of such Advance and also after
giving effect thereto and to the intended use thereof:
(a)    No Default or Event of Default shall have occurred and no Cash Trap
Period shall be continuing;
(b)    The representations and warranties made in this Agreement, and in each of
the other Loan Documents, shall be true and complete on and as of the date of
the making of such Advance in all material respects with the same force and
effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date). At the request of Agent, Agent and Lenders shall have received
an officer’s certificate signed by a Responsible Officer of the Borrower
certifying that the above is true and accurate in all material respects, which
certificate shall specifically include a statement that Borrower is in material
compliance with all governmental licenses and authorizations and is qualified to
do business and in good standing in all required jurisdictions to the extent any
failure to comply or qualify would be reasonably expected to result in a
material adverse effect on the Lenders;
(c)    The aggregate outstanding principal amount of the Advances shall not
exceed the lesser of the Borrowing Base and the Maximum Credit;
(d)    Agent shall have received a Notice of Borrowing and REO Property Schedule
with respect to the REO Properties to be included in the Borrowing Base, to the
extent not previously provided to Agent and a calculation of the Borrowing Base
based on such information;
(e)    Agent or its designee shall have received any other documents reasonably
requested by Agent with reasonable notice to Borrower; and
(f)    To the extent not previously provided to Agent, Borrower shall have
delivered to Agent a copy of the Property Management Agreement with respect to
each Contributed REO Property.
Each request for a borrowing by the Borrower hereunder shall constitute a
certification by Borrower to the effect set forth in this Section 3.2 (both as
of the date of such notice, request or confirmation and as of the date of such
borrowing). With respect to any Advance, Agent may conclusively rely upon, and
shall incur no liability to Borrower in acting upon, any request or other
communication that Agent reasonably believes to have been given or made by a
person authorized to request an Advance on Borrower’s behalf.
ARTICLE IV
COVENANTS
Borrower covenants that so long as Lender remains committed to extend credit to
Borrower pursuant hereto, or any Obligations remain outstanding, and until
payment in full of all Obligations:
Section 4.1    Reserved.


13



--------------------------------------------------------------------------------




Section 4.2    Accounting Records. Borrower’s books and records shall be
consolidated with those of the Limited Guarantor and shall be maintained in
accordance with GAAP. Borrower shall cause the Limited Guarantor to permit any
representative of Agent and Lenders, upon at least five (5) Business Days prior
written notice from a Lender to Borrower, to inspect, audit and examine such
books and records, to make copies of the same, and to inspect the properties of
Borrower.
Section 4.3    Compliance. Borrower shall preserve and maintain all licenses,
permits, governmental approvals, rights, privileges and franchises necessary for
the conduct of its business; and comply in all material respects with the
provisions of all documents pursuant to which Borrower is organized and/or which
govern Borrower’s continued existence and with the requirements of all laws,
rules, regulations and orders of any governmental authority applicable to
Borrower and/or its business.
Section 4.4    Insurance. Borrower shall maintain and keep in force for each
Contributed REO Property sufficient liability insurance, homeowner’s insurance,
hazard insurance, flood insurance and title insurance, with all such insurance
carried with companies and in amounts satisfactory to Agent, and deliver to
Agent from time to time at Agent’s request schedules setting forth all insurance
then in effect, together with a lender’s loss payable endorsement for all such
insurance naming Agent as a lender loss payee and naming Agent and each Lender
as an additional insured with respect to any liability insurance. Borrower shall
deliver to Agent no later than two (2) Business Days after the Closing Date
lender’s loss payable endorsements for all of Borrower’s applicable insurance
naming Agent as a lender loss payee in a form reasonably satisfactory to Agent.
Section 4.5    Taxes and Other Liabilities. Borrower shall pay and discharge
when due any and all indebtedness, obligations, assessments, governmental
charges, levies and Taxes (except for Taxes in the aggregate amount not to
exceed $250,000 over the term of the Term Loan or otherwise contested and
reserved for in compliance with clauses (a) and (b) below), both real or
personal, including without limitation federal and state income Taxes and state
and local property Taxes and assessments with respect to each REO Property,
except (a) such as Borrower may in good faith contest or as to which a bona fide
dispute may arise and so long as there does not exist any risk of loss or
forfeiture of any REO Property, and (b) for which Borrower has made provision,
to Agent’s satisfaction, for eventual payment thereof in the event Borrower is
obligated to make such payment.
Section 4.6    Litigation. Borrower shall promptly give notice in writing to
Agent of any litigation pending or threatened in writing against Borrower or
Limited Guarantor with a claim in excess of (i) in the case of Borrower,
$500,000 and (ii) in the case of Limited Guarantor, $5,000,000.
Section 4.7    Notice to Agent. (a) Borrower shall promptly (but in no event
more than five (5) days after the occurrence of each such event or matter) give
written notice to Agent in reasonable detail of: (i) the occurrence of any
Default or Event of Default; or (ii) the occurrence and nature of any Reportable
Event or any funding deficiency with respect to any Pension Plan that is
maintained by an ERISA Affiliate of Borrower and with respect to which Borrower
would reasonably be expected to incur liability and (b) promptly (but in no
event less than thirty (30) days prior to the occurrence of such event or
matter) give written notice to Agent in reasonable detail of any change in the
name or organizational structure of Borrower, including its state of
organization; provided, however, that Borrower shall not amend its


14



--------------------------------------------------------------------------------




certificate of formation or operating agreement in any manner which would
prevent it from being a Special Purpose Entity or would eliminate or modify any
covenant relating to its separate existence or operation.
Section 4.8    Collateral Audits. Borrower shall permit Agent and Lenders to
audit all Borrower’s Collateral required hereunder and under the other Loan
Documents, with such audits to be performed from time to time upon at least five
(5) Business Days’ prior written notice to Borrower by Agent in scope and
content reasonably satisfactory to Agent and such Lender, and with all of
Agent’s and each Lender’s reasonable and documented out-of-pocket costs and
expenses of each audit to be reimbursed in full by Borrower; provided, however,
that unless an Event of Default has occurred and is continuing, Borrower shall
only be responsible for the reasonable and documented out-of-pocket costs and
expenses associated with a maximum of two (2) audits performed in any calendar
year and, provided further, that Agent and Lenders shall not disclose any
information or findings of such audit to any Person other than Agent or Lenders,
any governmental agency or authority, any regulatory or self-regulating agency
or authority or any bona fide potential permitted participant in or permitted
assignee of all or any part of the Term Loans without the prior written consent
of Borrower. Neither Agent nor any Lender shall be required to share the results
of the audit(s) with Borrower or any third party. Upon the request of Agent on
an annual basis (or after an Event of Default has occurred and is continuing)
Borrower will obtain updated BPO Values for up to ten percent (10.00%) of the
REO Properties (or such greater amount as Agent shall reasonably determine in
the case following an Event of Default) and such updated BPO Values shall be
applicable for all purposes hereof, including the determination of the Borrower
Base; provided that Borrower may challenge a new BPO Value for a REO Property if
the applicable BPO Value (as updated) is more than twenty percent (20.00%) less
than the prior BPO Value or if the reduction in the applicable BPO Value is more
than ten percent (10.00%) in excess of any reduction in home prices for the
applicable MSA (as reported in Moody’s Analytics MSA Housing Pricing Report) and
in such case at Borrower’s cost and expense may seek alternative third party
assistance in determining such challenged BPO Value(s) so long as such third
party provider is consented to by Agent. An updated BPO Value shall be
determined within thirty (30) days of any such challenge and if such updated BPO
Value is not delivered within such period, the BPO Value without giving effect
to such challenge shall be applicable for all purposes hereof. Any updated BPO
Value after giving effect to such challenge shall be binding upon the Borrower,
not subject to additional challenge and applicable for all purposes hereof.
Section 4.9    Financial Statements and Other Information. Borrower shall
deliver to Agent:
(a)    
(i)    As soon as available and in any event within forty-five (45) calendar
days after the end of each of the quarterly fiscal periods of each fiscal year
of Borrower, the consolidated balance sheet of Borrower and its consolidated
subsidiaries as of the end of such period and the related unaudited consolidated
statement of income and retained earnings and of cash flows for Borrower and its
consolidated subsidiaries for such period and the portion of the fiscal year
through the end of such period, accompanied by a certificate of a Responsible
Officer of Borrower, which certificate shall state that said consolidated
financial statements fairly present in all material respects the consolidated
financial condition and results of operations of Borrower in accordance with
GAAP (other than solely with respect to footnotes, year-end adjustments and cash
flow statements), consistently applied, as at the end of, and for, such period
(subject to normal year-end audit adjustments);


15



--------------------------------------------------------------------------------




(ii)    As soon as available and in any event within forty-five (45) calendar
days after the end of each of the quarterly fiscal periods of each fiscal year
of Limited Guarantor, the consolidated balance sheet of Limited Guarantor and
its consolidated subsidiaries as of the end of such period and the related
unaudited consolidated statement of income and retained earnings and of cash
flows for Limited Guarantor and its consolidated subsidiaries for such period
and the portion of the fiscal year through the end of such period, accompanied
by a certificate of a Responsible Officer of Limited Guarantor, which
certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of Limited Guarantor in accordance with GAAP (other than
solely with respect to footnotes, year-end adjustments and cash flow
statements), consistently applied, as at the end of, and for, such period
(subject to normal year-end audit adjustments); provided that, anything herein
or in any Loan Document to the contrary notwithstanding, Limited Guarantor shall
have no obligations under this Section 4.9(a)(ii) for so long as Limited
Guarantor regularly and publically provides, in accordance with applicable law,
financial statements that fairly present in all material respects the financial
condition and results of operations of Limited Guarantor in accordance with
GAAP.
(b)    The following certificates (any of which may be consolidated for any
month or quarter, respectively, on the latest date as to which any such
consolidated certificates for such month or quarter, respectively, are due):
(i)    At the time consolidated financial statements are furnished pursuant to
paragraph (a) above, a certificate of a Responsible Officer of Borrower or
Limited Guarantor substantially in the form attached hereto as Exhibit C, which
certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of the Borrower or the Limited Guarantor and its
consolidated subsidiaries, as applicable, in accordance with GAAP (other than
solely with respect to footnotes, year-end adjustments and cash flow
statements), consistently applied, as at the end of, and for, such period;
(ii)    At the time financial statements are furnished pursuant to paragraph (a)
above, a certificate of Responsible Officer of Borrower or Limited Guarantor
substantially in the form attached hereto as Exhibit C setting forth the
calculations necessary to determine compliance, measured as of the last day of
the applicable quarter, with the covenants set forth in Section 4.13 and Section
4.14 hereof and confirming that no Cash Trap Period or Default or Event of
Default has occurred and is continuing (or specifying the nature of any such
Cash Trap Period or Default or Event of Default);
(iii)    From time to time such other information regarding the financial
condition, operations, well‑being or business of Borrower and Limited Guarantor
as Agent may reasonably request, within a reasonable period of time of such
request;
(iv)    On or prior to the last calendar day of each month (or if such date is
not a Business Day, the following Business Day), a report setting forth a
summary of the following, which for any applicable month, exceeds $250,000 with
respect to Borrower in each separate instance or series of connected instances
in the aggregate: any pending litigation, any judgments or decrees against
Borrower which have not been satisfied and any material dispute, licensing
issue, audit, revocation, sanction, penalty, investigation, proceeding or
suspension between Borrower (or the Property Manager with respect to any


16



--------------------------------------------------------------------------------




property of Borrower) on the one hand and any Governmental Authority or any
other Person on the other hand;
(v)    On or prior to the last calendar day of each month (or if such date is
not a Business Day, the following Business Day), a report setting forth a
summary of the following, which for any applicable month, exceeds $2,500,000
with respect to Limited Guarantor in each separate instance or series of
connected instances in the aggregate: any pending litigation, any judgments or
decrees against Limited Guarantor which have not been satisfied and any material
dispute, licensing issue, audit, revocation, sanction, penalty, investigation,
proceeding or suspension between Limited Guarantor on the one hand and any
Governmental Authority or any other Person on the other hand; and
(vi)    Within five (5) Business Days following Agent’s written request, a
schedule setting forth all scheduled Tax payments, any Taxes due and owing and
Tax receipts, with respect to each Contributed REO Property on a property by
property basis.
Section 4.10    Existence, Etc. Borrower shall:
(a)    (i) Preserve and maintain its legal existence and all of its material
rights, privileges and franchises; (ii) remain in good standing under the laws
of each state in which it conducts business or any Contributed REO Property is
located and its state of jurisdiction except to the extent any failure to so
remain in good standing would not be reasonably expected to result in a material
adverse effect on Limited Guarantor’s business or on its ability to perform its
obligations under the Guaranty; and (iii) not change its tax identification
number, fiscal year or method of accounting without the consent of Agent;
(b)    Comply in all material respects with the requirements of, and conduct its
business in material compliance with, all applicable laws, rules, regulations
and orders of Governmental Authorities (including, without limitation, truth in
lending, real estate settlement procedures and all environmental laws);
(c)    Keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied;
(d)    Not move its chief executive office or chief operating office from the
addresses referred to in Section 6.2 unless it shall have provided Agent thirty
(30) days prior written notice of such change;
(e)    Not directly or indirectly enter into any agreement that would be
violated or breached by the making or continuation of any Advance or the
performance by Borrower or Limited Guarantor of any Loan Document; and
(f)    Remain a Special Purpose Entity, and wholly owned by Pledgor.
Section 4.11    Notices.
Borrower shall give notice to Agent promptly in writing of any of the following:


17



--------------------------------------------------------------------------------




(a)    upon determining during the normal course of its business that any
Contributed REO Property has been damaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty, or otherwise damaged, in
each case so as to materially and adversely affect the Collateral Value of such
Contributed REO Property;
(b)    upon the entry of a judgment or decree against Borrower or Limited
Guarantor in an amount in excess of (i) in the case of Borrower, $500,000 and
(ii) in the case of Limited Guarantor, $5,000,000;
(c)    any change in coverage in the insurance coverage required of a Borrower
or any other Person pursuant to any Loan Document to the extent that such change
is (i) materially adverse to the interests of the Lenders, (ii) a material
decrease in coverage or (iii) a change in insurance provider(s), with a copy of
evidence of the same attached; and
(d)    any material dispute, licensing issue, litigation, audit, revocation,
sanctions, penalties, investigation, proceeding or suspension between Borrower
or the Property Manager (with respect to any property of Borrower) on the one
hand, and any Governmental Authority or any other Person, which, if adversely
determined, would be reasonably likely to have a material adverse effect on the
Borrower or the Property Manager.
Each notice pursuant to this Section 4.11 shall be accompanied by a statement of
a Responsible Officer of Borrower, setting forth details of the occurrence
referred to therein and stating what action Borrower has taken or proposes to
take with respect thereto.
Section 4.12    Property Management.
Borrower shall at all times enforce the Property Management Agreement in all
material respects. If the Property Management Agreement is terminated, or the
Property Manager otherwise ceases to be the Property Manager for the Contributed
REO Properties and the Borrower has not replaced the Property Manager within
sixty (60) days of such event with another property manager experienced in the
management of properties similar to the REO Properties and otherwise acceptable
to the Agent, then Borrower shall immediately prepay the Term Loans together
with accrued and unpaid interest thereon and the Applicable Prepayment Premium
and all Obligations and any other Commitment of the Lenders shall immediately
terminate.
Section 4.13    Financial Covenants.
(a)    Borrower shall not incur any Indebtedness other than the Indebtedness
created pursuant to this Loan Agreement, and ordinary trade payables on
customary forms in the ordinary course of business (including pursuant to
transaction with its affiliates in compliance with Section 4.21).
(b)    Borrower shall maintain Liquidity in an amount not less than $1,000,000
at any time.
(c)    Borrower shall maintain Tangible Net Worth (in the aggregate) at all
times in an amount not less than $15,000,000.


18



--------------------------------------------------------------------------------




Section 4.14    Asset Performance Covenants.
(a)    Borrower shall not permit the aggregate Debt Service Coverage Ratio for
all Contributed REO Properties to be less than the Minimum DSCR measured on the
last day of each calendar quarter.
(b)    Borrower shall not permit the aggregate Debt Yield for all Contributed
REO Properties to be less than the Minimum Debt Yield measured on the last day
of each calendar quarter.
(c)    Borrower shall not permit the aggregate Vacancy Ratio for all Contributed
REO Properties to be greater than seventeen percent (17.00%) measured on the
last day of each calendar quarter.
Section 4.15    Reserved.
Section 4.16    REO Properties.
(a)    Borrower agrees that it will sell, transfer or otherwise dispose of any
Contributed REO Property with respect to which an Advance has been made only to
the extent that such sale or other disposition does not cause the outstanding
principal balance of the Term Loans to exceed the Borrowing Base plus two
percent (2.00%). Borrower further agrees that it will not create or suffer to
exist any Lien upon any Contributed REO Property, or pledge, option or otherwise
encumber any Contributed REO Property, whether now owned or hereafter acquired,
other than any Permitted Liens.
(b)    Borrower shall maintain the Contributed REO Properties in a condition
materially similar to the condition received (reasonable wear and tear excepted)
and promptly repair any damage or casualty unless it or the Property Manager
determines in good faith that such repair is not required to be made and that
the failure to make such repair will not have a material and adverse effect upon
the value or habitability of such Contributed REO Property).
Section 4.17    Delivery of REO Property Level Reports.
(a)    Within thirty (30) days after the end of each month, Borrower shall cause
to be delivered to Agent a properly completed Contributed REO Property Data
Summary in substantially the form of Exhibit B hereto, with respect to each
Contributed REO Property, which shall be a report of all proposed sales,
repurchases and other transactions with respect to the Eligible REO Properties
and monthly servicing reports, estoppel certificates and changes thereto, if
any, and any other field that may be required by Agent in its reasonable
discretion (“Contributed REO Property Data Summary”);
(b)    Borrower shall cause to be delivered to Agent monthly remittance reports
from Property Manager within thirty (30) days following the last day of each
month containing property management information, including those fields
reasonably requested by Agent from time to time in the form of Exhibit A hereto,
on an asset-by-asset basis and in the aggregate, with respect to the Eligible
REO Properties managed by Property Manager for the prior month (or any portion
thereof);
(c)    Borrower shall cause to be delivered to Agent monthly reports on or
before the last day of each month in the form and containing the information set
forth on Exhibit B;


19



--------------------------------------------------------------------------------




(d)    Borrower shall cause to be delivered to Agent on or before the
tenth (10th) day of each month following the month on which any material
amendment, modification or supplement has been entered into with respect to the
Property Management Agreement, a fully executed copy thereof, certified by
Borrower to be true, correct and complete; provided, however, that no such
amendment shall reduce in any material respect the obligations of Property
Manager with respect to the REO Properties or change any termination or
resignation provisions of the Property Management Agreement;
(e)    Borrower shall have the right to amend, modify or waive the provisions of
any Lease Agreement or terminate, reduce rents under, accept a surrender of
space under, or shorten the term of, any Lease Agreement (including any
guaranty, letter of credit or other credit support with respect thereto);
provided that such action does not have a material adverse effect on the value
of the related Contributed REO Property taken as a whole; provided, further,
that such Lease Agreement, as amended, modified or waived, is otherwise
substantially in compliance with the material requirements of this Loan
Agreement. A termination of a Lease Agreement with a Tenant who is in default
beyond applicable notice and grace periods shall not be considered an action
which has a material adverse effect on the value of the related Contributed REO
Property taken as a whole. Any material amendment, modification, waiver,
termination, rent reduction, space surrender or term shortening which has a
material adverse effect on the value of the related Contributed REO Property
taken as a whole and does not substantially satisfy the requirements set forth
in this Agreement shall be subject to the prior written approval of Agent and
the Required Lenders, which approval shall not be unreasonably withheld,
conditioned or delayed.
(f)    Borrower shall provide to Agent all documents comprising the REO Property
Files for any Contributed REO Property not later than ten (10) Business Days
after a written request from Agent to Borrower. Agent shall hold such documents
as Borrower’s bailee and shall return such documents to Buyer upon the earlier
of (i) Borrower’s written request therefor and (ii) sixty (60) days following
Agent’s request therefor.
Section 4.18    Separateness Covenants. Borrower shall respect and appropriately
document the separate and independent nature of its activities, as compared with
those of any other Person, take all reasonable steps to continue its identity as
a separate legal entity, and make it apparent to Persons that Borrower is an
entity with assets and liabilities distinct from those of any other Person.
Without limiting the foregoing, and notwithstanding anything to the contrary
contained in this Agreement, Borrower (i) shall (A) maintain its books and
records separate from the books and records of any other entity, (B) maintain
separate bank accounts, and no funds of the Borrower shall be commingled with
funds of any other entity, (C) keep in full effect its existence, rights,
privileges, licenses and franchises as a limited liability company under the
laws of Delaware, (D) cause its officers, if any, to act independently and in
its interest, (E) cause its managing member to duly authorize all of its limited
liability company actions or limited partner actions and (F) observe all company
procedures required by its organizational documents and applicable laws; and
(ii) shall not (A) dissolve or liquidate in whole or in part (except with
respect to Asset Sales triggering a mandatory prepayment pursuant to Section
1.1(e) with Net Cash Proceeds thereof applied in accordance with Section
1.1(i)), (B) own any subsidiary or lend or advance any moneys to, or make an
investment in, any Person, (C) except as provided in the Loan Documents, incur
any debt in connection with or make any capital expenditures, (D)(1) commence
any case, proceeding or other action under any existing or future bankruptcy,
insolvency or similar law seeking to have an order for relief entered with
respect to it, or seeking reorganization, arrangement, adjustment,


20



--------------------------------------------------------------------------------




wind-up, liquidation, dissolution, composition or other relief with respect to
it or its debts, (2) seek appointment of a receiver, trustee, custodian or other
similar official for it or any part of its assets, (3) make a general assignment
for the benefit of creditors, or (4) take any action in furtherance of, or
consenting or acquiescing in, any of the foregoing, (E)  make any loan or
advance or credit to, or guarantee (directly or indirectly or by an instrument
having the effect of assuring another’s payment or performance on any obligation
or its capability of doing so, or otherwise), endorse or otherwise become
contingently liable (directly or indirectly) for the obligations of, or own or
purchase any stock, obligations or securities of or any other interest in, or
make any capital contribution to, any other Person, (F) merge or consolidate
with any other Person, (G) engage in any other action that detracts from whether
the separate legal identity of the Borrower will be respected, including
(1) holding itself out as or permitting itself to be held out as being liable
for the debts of any other Person or (2) acting other than in its name and
through its duly authorized officers or agents, (H) create, incur, assume, or in
any manner become liable in respect of any indebtedness other than the Term
Loans, expenses associated with the Closing Date and trade payables as and to
the extent permitted hereunder, (I) sponsor or contribute, or contract to or
incur any other obligation to contribute to any Plans, or (J) enter into or
become party to any agreements or instruments other than the Loan Documents or
any documents or instruments executed pursuant thereto and in connection
therewith other than in the ordinary course of Borrower’s business (to the
extent permitted hereunder). The Borrower will not hold itself out, or permit
itself to be held out, as having agreed to pay or as being liable for the debts
of the Limited Guarantor or the Property Manager. Borrower will not act in any
other matter that would be reasonably likely to mislead others with respect to
the Borrower’s separate identity. Failure of Borrower to comply with any of the
foregoing covenants shall not affect the status of the Borrower as a separate
legal entity or the limited liability of the Borrower. Borrower shall not make
any investment in any Person through the direct or indirect holding of
securities or otherwise other than in Eligible Investments. If a Cash Trap
Period, Default or an Event of Default has occurred and is continuing or would
result from the making of any dividend or distribution, the Borrower shall not
declare or pay any dividends or other distributions to the holders of its
equity; provided that, anything herein to the contrary notwithstanding, the
Borrower, the Limited Guarantor and its Affiliates (which shall, solely for the
purpose of this proviso, explicitly exclude the Borrower) shall be permitted to
declare and pay any dividends or tax distributions to the shareholders or
members of the Borrower, the Limited Guarantor and its Affiliates in the
ordinary course to the extent necessary for the Limited Guarantor to continue to
qualify as a REIT once it has so qualified. The Borrower will cause any
financial statements consolidated with those of the Limited Guarantor to state
that the Borrower is a separate entity with its own separate creditors who, in
any liquidation of the Borrower, will be entitled to be satisfied out of the
Borrower’s assets prior to any value in the Borrower becoming available to the
Borrower’s equity holders. The Borrower shall take such actions as Agent shall
request to enforce the Borrower’s rights under any Leases or in respect of any
REO Property, and, at any time during which a Default shall have occurred and be
continuing, shall take such actions as are necessary to enable Agent to exercise
such rights in Agent’s own name. The Borrower agrees that at all times, at least
one (1) of the directors of the Pledgor will be a director that is not, and has
not been, a director, shareholder, officer or employee of any direct or ultimate
parent or Affiliate of the Borrower, the Pledgor, the Limited Guarantor or the
Property Manager; provided that an independent director or independent officer
may serve in similar capacities for other “special purpose entities” formed by
the Property Manager and its Affiliates.
Section 4.19    Use of Proceeds. The proceeds of the Term Loan may be used by
the Borrower to pay the purchase price for the purchase of each REO Property, to
pay for any costs or expenses incurred


21



--------------------------------------------------------------------------------




in connection with the renovation, operation or leasing of the REO Properties
including any fees and expenses of the Property Manager under the Property
Management Agreement, to pay expenses owed to Agent and Lenders related hereto
or otherwise associated with the making of the Term Loans and/or to make
distributions to the Limited Guarantor subject to the terms hereof or for other
corporate purposes. None of the transactions contemplated in this Agreement will
result in a violation of Regulations T, U and X of the Board of Governors of the
Federal Reserve System. The Borrower does not own or intend to, and none of the
proceeds from the Term Loan will be used to, carry or purchase any margin
securities originally issued by it or any “margin stock” within the meaning of
said Regulation U.
Section 4.20    Accounts and Funds. On the Closing Date and on each date an
Advance is made, cash proceeds resulting from making the Term Loan will be
deposited into the Reserve Account so that the balance of the Reserve Account is
not less than the Reserve Required Amount and the balance of the Term Loan
proceeds available to the Borrower shall be deposited into the Operating Account
or as otherwise instructed by Borrower in a prior written notice. All amounts
received in respect of any Contributed REO Property including all sale proceeds,
all rent under any Lease, all insurance proceeds and all casualty or
condemnation awards, shall be paid to or collected in, the Revenue Account
promptly following receipt and identification of such amounts by Borrower, but
in any case no later than two (2) Business Days following Borrower’s receipt and
identification thereof. On each Remittance Date, the funds in the Revenue
Account shall be distributed to the Operating Account to be disbursed from the
Operating Account and applied on the Payment Date in accordance with Section
1.1(i) and thereafter such funds shall be disbursed back to the Borrower for use
or otherwise maintained in one or more Pledged Accounts or the HOA Reserve
Account, pending disbursement, in each case in accordance with the terms and
conditions hereof, including distributions to the Limited Guarantor to the
extent permitted hereunder, in each case, other than any amount in respect of a
Lease in the nature of a security deposit (except to the extent applied to any
amounts due under a Lease), tax payment, insurance premiums or HOA fees. For the
avoidance of doubt, Borrower shall be permitted to withdraw funds from the HOA
Reserve Account for any home owner’s association fees that Borrower has already
made for an REO Property which funded as part of the maintained HOA Reserve.
Following the occurrence and continuance of any Cash Trap Period or any Event of
Default, Borrower shall no longer have access to the HOA Reserve Account or any
amounts deposited therein. Not-Borrower Funds may be removed from any of the
Pledged Accounts at any time unless an Event of Default has occurred and is
continuing.
Section 4.21    Transactions with Affiliates. Borrower shall not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of an REO Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate unless such transaction
is (a) not prohibited by the terms of this Agreement, (b) in the ordinary course
of business of the Borrower (including, without limitation, any transfer of REO
Property to Affiliates necessary or advisable to maintain Limited Guarantor’s
status as a REIT) and (c) upon fair and reasonable terms no less favorable to
the Borrower, than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate.
    






22



--------------------------------------------------------------------------------





ARTICLE V
EVENTS OF DEFAULT


Section 5.1    The occurrence of any of the following shall constitute an “Event
of Default” under this Agreement:
(a)    Borrower shall fail to pay when due any principal, interest, fees or
other amounts payable under any of the Loan Documents.
(b)    Any default shall have occurred beyond any applicable notice, grace or
cure period, if any, under the Guaranty which default shall have continued
unremedied for ten (10) Business Days (unless a longer cure period is otherwise
provided in the Guaranty) following the Borrower’s receipt of written notice of
such default.
(c)    Any default in the performance of or compliance with (i) the covenants
set forth in Sections 4.5, 4.9, 4.10(a), 4.12, 4.13(a), 4.16, 4.17, 4.18, or
4.19, (ii) any other obligation, agreement or other provision contained herein
or in any other Loan Document (other than those specifically described as an
“Event of Default” in this Section 5.1), and with respect to any such default
referred to in this clause (ii) that by its nature can be cured, such default
shall continue for a period of twenty (20) days from its occurrence, or (iii)
subject to the Substitute Cure Right set forth in Section 5.4, the covenants set
forth in Sections 4.13(b), 4.13(c) or 4.14.
(d)    Any representation, warranty or certification made herein or in any other
Loan Document by Borrower, Limited Guarantor or Pledgor or any certificate
furnished to Agent or any Lender pursuant to the provisions thereof, shall prove
to have been false or misleading in any material respect as of the time made or
furnished.
(e)    Borrower or Limited Guarantor shall become insolvent, or shall suffer or
consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower or Limited Guarantor shall file a voluntary petition in
bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended or recodified from time to time
(“Bankruptcy Code”), or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or Limited Guarantor that is not
dismissed within thirty (30) days after filing; or Borrower or Limited Guarantor
shall file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or Borrower or Limited Guarantor shall
be adjudicated a bankrupt, or an order for relief shall be entered against
Borrower or Limited Guarantor by any court of competent jurisdiction under the
Bankruptcy Code or any other applicable state or federal law relating to
bankruptcy, reorganization or other relief for debtors that remains unstayed and
in effect for a period of thirty (30) days.


23



--------------------------------------------------------------------------------




(f)    The dissolution, termination or merger, whether voluntary or involuntary,
of Borrower. The dissolution or termination, whether voluntary or involuntary,
of Limited Guarantor.
(g)    Any Loan Document shall cease to be in full force or effect, the Agent
shall not have a valid and perfected lien on the Collateral, or Borrower,
Limited Guarantor or Pledgor shall disaffirm, disclaim, repudiate or reject in
writing, in whole or in part, or challenge in writing the validity of, any Loan
Document to which it is a party or the security interest granted to the Agent or
any Lender pursuant to any Loan Document.
(h)    Any final judgments or orders by one or more courts of competent
jurisdiction for the payment of money in an aggregate amount in excess of (i) in
the case of Borrower, $1,000,000 and (ii) in the case of Limited Guarantor,
$5,000,000, shall be rendered against Borrower, Limited Guarantor or Pledgor,
individually or collectively, and the same shall remain unsatisfied, unvacated,
unbonded or unstayed for a period of thirty (30) days after the date on which
the right to appeal has expired; or any creditor shall take any action,
including by writ of attachment or other process, to enforce any remedies
against any assets or property of Borrower, Limited Guarantor or Pledgor.
(i)    Borrower, Limited Guarantor or Pledgor is criminally indicted or
convicted under any law that may reasonably be expected to lead to a forfeiture
of any property of such party having a fair market value in excess of (i) in the
case of the Borrower, $1,000,000 and (ii) in the case of Limited Guarantor,
$5,000,000, or a conviction for fraud.
Section 5.2    Remedies. Upon the occurrence and continuation of any Event of
Default: (a) all Obligations of Borrower under each of the Loan Documents, any
term thereof to the contrary notwithstanding, shall at Agent’s option (which
Agent shall exercise at the direction of the Required Lenders) and without
notice become immediately due and payable without presentment, demand, protest
or notice of dishonor, all of which are hereby expressly waived by Borrower;
(b) the obligation, if any, of any Lender to extend any further credit under any
of the Loan Documents shall immediately cease and terminate; (c) Agent may
instruct Bank to pay the balance of any Pledged Account or the HOA Reserve
Account for the payment of any Borrower's obligations hereunder; and (d) Agent
and Lenders shall have all rights, powers and remedies available under each of
the Loan Documents, or accorded by law, including without limitation the right
to resort to any or all security for any credit subject hereto and to exercise
any or all of the rights of a beneficiary or secured party pursuant to
applicable law. All rights, powers and remedies of Agent and Lenders that may be
exercised at any time by Agent and Lenders and from time to time after the
occurrence and continuation of an Event of Default, are cumulative and not
exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.
Section 5.3    Mortgage Requirement. At any time after the occurrence of a Cash
Trap Period and/or an Event of Default, Agent may, by delivering written notice
to Borrower, require Borrower to execute and deliver to Agent, for the benefit
of the Lenders, Mortgages on each of the Contributed REO Properties and all
documents necessary to effect the recordation of such Mortgages.  If Agent makes
such request, Borrower shall reasonably and promptly cooperate with the Agent in
the preparation and recordation of Mortgages for all of the Contributed REO
Properties and will execute and deliver to Agent such Mortgage or Mortgages in
recordable form together with all other documents necessary to effect such
recordations and any other certificates, legal opinions or other documents as
Agent may request in


24



--------------------------------------------------------------------------------




its reasonable discretion within thirty (30) days of such request (or such
longer period as Agent may agree in its sole discretion).  Borrower will pay all
costs associated with providing Mortgage or Mortgages, including all recordation
taxes and filing fees with respect to such Mortgage or Mortgages, any costs
and/or expenses related to the assembly of such Mortgage or Mortgages and the
delivery thereof to the proper Governmental Authority for recordation, and any
reasonable attorneys’ fees or fees for other professionals incurred in
connection with the recordation of such Mortgage or Mortgages.  Borrower hereby
agrees, in connection with the delivery of any Mortgage or Mortgages required
pursuant to this Section 5.3, to negotiate in good faith any modifications to
this Agreement reasonably requested by the Agent to reflect that the Contributed
REO Properties will be subject to Mortgages.
Section 5.4    Substitution Cure. In the event that the Borrower fails to comply
with the requirements of any financial covenant set forth in Sections 4.13(b),
4.13(c) or 4.14 or a mandatory prepayment is required pursuant to Section
1.1(e)(ii) or a Cash Trap Period is ongoing, on or before the tenth (10th) day
after delivery of the related compliance certificate, Borrower shall have the
right to contribute one or more additional Eligible REO Properties to the
Contributed REO Properties and Collateral pool hereunder and such additional
Eligible REO Properties (each a “Substitute Property”) shall be included in
determining compliance with Section 4.13(b), 4.13(c) and Section 4.14, whether a
mandatory prepayment is due pursuant to Section 1.1(e)(ii) and whether a Cash
Trap Period has occurred and is continuing (the “Substitution Cure Right”);
provided, that (a) the REO Property Schedule and the related REO Property Files
for any Substitute Properties are actually received by the Borrower no later
than fifteen (15) days after the date on which financial statements are required
to be delivered with respect to such fiscal quarter hereunder or the mandatory
prepayment is required to occur, (b) Borrower represents and warrants that each
Substitute Property is an Eligible REO Property at the time such REO Property is
contributed as Collateral hereunder as part of any substitution cure, (c) such
Substitute Properties may be substituted in an amount not to exceed (i) in the
aggregate for all Substitute Properties thirty percent (30.00%) of the aggregate
BPO Value (as of the Closing Date) for all existing Contributed REO Properties
or six percent (6.00%) of the aggregate BPO Value (as of the Closing Date) for
all Contributed REO Properties for any Substitute Properties contributed within
the prior twelve (12) months in the case of (1) a Substitution Cure Right
exercised as a result of a mandatory prepayment resulting from clause (ii)(3) of
Section 1.1(e) or (2) a Substitution Cure Right exercised with respect to
existing REO Properties for which Property Manager has commenced legal
proceedings to evict the applicable Tenant(s) or (ii) in any other case, in the
aggregate for all Substituted Properties ten percent (10.00%) of the aggregate
BPO Value (as of the BPO Value) for all existing Contributed REO or six percent
(6.00%) of the aggregate BPO Value (as of the Closing Date) for all Contributed
REO Properties for any Substitute Properties contributed within the prior twelve
(12) months (the “Cure Amount”), (d) the Substitution Cure Right shall not be
exercised more than four (4) times during the term of the Term Loans and shall
not be exercised during more than two (2) consecutive quarters, and (e) in
respect of any Substitution Cure Right exercised in lieu of a mandatory
prepayment pursuant to Section 1.1(e)(i), the Cure Amount related to such
Substituted Property shall be at a minimum an amount not less than the BPO Value
for the existing Contributed REO Property being replaced which triggered the
mandatory prepayment requirement. If, after giving effect to the foregoing pro
forma adjustment resulting from the substitution, the Borrower is in compliance
with the financial covenants set forth in Sections 4.13(b), 4.13(c) or 4.14 or
no Cash Trap Period is continuing, Borrower shall be deemed to have satisfied
the requirements of such Sections as of the relevant date of determination with
the same effect as though there had been no failure to comply on such date, and
the applicable breach or default of such Sections 4.13(b), 4.13(c) or 4.14 or
the Cash Trap


25



--------------------------------------------------------------------------------




Period that had occurred or had been triggered shall be deemed cured for
purposes of this Agreement. After giving effect to the substitution, the
Borrower shall be deemed to have satisfied the requirements of the mandatory
prepayment in Section 1.1(e) as of the relevant date of determination with the
same effect as though there had been no failure to comply on such date, and the
applicable prepayment shall be deemed cured for purposes of this Agreement.
Without limiting the foregoing, upon the request of Agent, Borrower shall
provide evidence of the transfer of all Substitute Property to the Collateral
and Contributed REO Properties pool and provide any additional information or
documentation reasonably requested by Agent in respect of any such Substitute
Property.
ARTICLE VI
MISCELLANEOUS


Section 6.1    No Waiver. No delay, failure or discontinuance of Agent or any
Lender in exercising any right, power or remedy under any of the Loan Documents
shall affect or operate as a waiver of such right, power or remedy; nor shall
any single or partial exercise of any such right, power or remedy preclude,
waive or otherwise affect any other or further exercise thereof or the exercise
of any other right, power or remedy. Any waiver, permit, consent or approval of
any kind by Agent or any Lender of any breach of or default under any of the
Loan Documents must be in writing and shall be effective only to the extent set
forth in such writing.
Section 6.2    Notices. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:
BORROWER:    RESI TL1 Borrower, LLC
c/o Altisource Asset Management Corporation
36C Strand Street
Christiansted, USVI 00820
Attention: General Counsel
Email: stephen.gray@altisourceamc.com
Fax: 340.692.0523




26



--------------------------------------------------------------------------------




AGENT:    AMERICAN MONEY MANAGEMENT CORPORATION
301 East Fourth St. – 27th Floor
Cincinnati, Ohio 45202
Attention: William Hogan and John Fronduti
Email: bhogan@amfin.com; jfronduti@amfin.com
Fax: 513.573.9051


EACH LENDER:    The addresses and other information set forth on Schedule I
hereto or as
set forth in any Assignment and Assumption.


or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by electronic
mail or telecopy, upon receipt.


Anything in this Agreement or any Loan Document to the contrary notwithstanding,
any information, notice or documentation required to be delivered by the
Borrower, Limited Guarantor or Pledgor under this Agreement or any Loan Document
shall not be required to be delivered to the extent that such information,
notice or documentation has been made publicly available by or on behalf of the
Borrower, Limited Guarantor or Pledgor.


Section 6.3    Costs, Expenses and Attorneys’ Fees. Borrower shall pay to Agent
and each Lender immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys’ fees (to
include outside counsel fees and all allocated costs of Lender’s in‑house
counsel), expended or incurred by Agent or any Lender in connection with (a) the
negotiation and preparation of this Agreement and the other Loan Documents to a
maximum of $[50,000], Agent’s and each Lender’s continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Agent’s and each Lender’s rights and/or the
collection of any amounts which become due to Agent or any Lender under any of
the Loan Documents, and (c) the prosecution or defense of any action in any way
related to any of the Loan Documents, including without limitation, any action
for declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Agent or any Lender
or any other person) relating to Borrower or any other person or entity.
Section 6.4    Successors, Assignment.
a.This Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties; provided, however,


27



--------------------------------------------------------------------------------




that Borrower may not assign or transfer its interests or rights hereunder
without Lender’s prior written consent. Each Lender reserves the right to sell,
assign, transfer, negotiate or grant participations in all or any part of, or
any interest in, such Lender’s rights and benefits under each of the Loan
Documents; provided, that (a) any assignee shall be reasonably acceptable to
Agent and (b) no Lender may assign any of its interest under the Loan Documents
to any Person set forth on Schedule 6.4(a) (each such Person, a “Prohibited
Assignee”) or any Affiliate of a Prohibited Assignee; provided, however, that if
the Assignment and Assumption includes a representation from the proposed
assignee that such assignee is not an Affiliate of a Prohibited Assignee, the
applicable Lender shall be entitled to rely on such representation for purposes
of this Section 6.4(a). From time to time, the Borrower may supplement Schedule
6.4(a) subject to the prior consent of the Agent which will not be unreasonably,
withheld or delayed. In connection therewith, any Lender may disclose all
documents and information which Lender now has or may hereafter acquire relating
to any credit subject hereto, Borrower or its business, any guarantor hereunder
or the business of such guarantor, if any, or any collateral required hereunder
so long as such potential transferee agrees to maintain such information
confidentially pursuant to terms substantially similar to the confidentiality
provisions hereof. In connection with any assignment, the applicable Lender and
its assignee shall deliver to Agent an Assignment and Assumption in form
reasonably acceptable to Agent specifying the amount of the Term Loans and/or
Commitment assigned. The Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 6.2 a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Term Loans owing to, each Lender from time to time. The entries in the Register
shall be prima facie evidence of the terms stated therein, in the absence of
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Term Loans and
any Term Notes evidencing such Term Loans recorded therein for all purposes of
this Agreement. Any assignment of the Term Loans, whether or not evidenced by a
Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register (and each Note shall expressly so provide). Any
assignment or transfer of all or part of a Term Loan evidenced by a Term Note
shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Term Note evidencing such Loan, accompanied by a
duly executed Assignment and Assumption; thereupon one or more new Term Notes in
the same aggregate principal amount shall be issued to the designated Assignee,
and the old Notes shall be returned by the Agent to the Borrower marked
“canceled”. The Register shall be available for inspection by the Borrower or
any Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice. Agent and
Lenders agree to maintain all non-public information relating to the Borrower,
Limited Guarantor, Property Manager and their respective businesses
confidential; provided, that all such information may be disclosed to Agent’s
and Lender’s respective affiliates, officers, directors, agents and advisors who
are involved in the transactions contemplated by the Loan Documents and as
required by applicable law or regulation,


28



--------------------------------------------------------------------------------




including to any regulatory or self-regulatory agency or authority asserting
jurisdiction over Agent or a Lender.
b.Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
Section 6.5    Entire Agreement; Amendment.
(a)    This Agreement and the other Loan Documents constitute the entire
agreement between Borrower, Agent and Lenders with respect to the Term Loans and
the other transactions contemplated hereby and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.
(b)    No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by Borrower or Limited Guarantor
therefrom, shall be effective unless in writing signed by Agent, with the
consent of the Required Lenders, and the Borrower or the Borrower, Pledgor or
Limited Guarantor, as the case may be, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 5.2) without the written consent of
such Lender or extend the date on which the Commitments expire;
(ii)    as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for any scheduled payment (including the Loan Maturity Date) of
principal, interest, fees or other amounts due hereunder or under any of the
other Loan Documents without the written consent of such Lender;
(iii)    as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Term Loan, or any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
without the written consent of such Lender entitled to


29



--------------------------------------------------------------------------------




such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate;
(iv)    change Section 1.1(i) or Section 1.1(k) in a manner that would alter the
pro rata sharing of payments or the application of proceeds required thereby
without the written consent of each Lender;
(v)    change any provision of this Section or the definition of “Required
Lenders,” or any other provision hereof or of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or under any other Loan Document or make any determination or
grant any consent hereunder or thereunder, without the written consent of each
Lender;
(vi)    except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, Borrower or Limited Guarantor
without the written consent of each Lender;
(vii)    release all or substantially all of the Collateral from the Liens of
the this Agreement or any other Loan Documents without the written consent of
each Lender; or
(viii)    except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written consent of each Lender;
and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by Agent in addition to Lenders required above, affect the
rights or duties of Agent under this Agreement or any other Loan Document.
Section 6.6    No Third Party Beneficiaries. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other Person other than an
Indemnitee as specified in Section 6.17 shall be a third party beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any other of the Loan Documents to which it is not a party.
Section 6.7    Time. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.
Section 6.8    Severability of Provisions. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
Section 6.9    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


30



--------------------------------------------------------------------------------




Section 6.10    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Section 6.11    Savings Clause. If at any time the interest rate set forth in
any of the Loan Documents exceeds the maximum interest rate allowable under
applicable law, the interest rate shall be deemed to be such maximum interest
rate allowable under applicable law.
Section 6.12    Right of Setoff; Deposit Accounts. Upon and after the occurrence
of an Event of Default, (a) Borrower hereby authorizes Agent and each Lender, at
any time and from time to time, without notice, which is hereby expressly waived
by Borrower, and whether or not Agent or such Lender shall have declared any
credit subject hereto to be due and payable in accordance with the terms hereof,
to set off against, and to appropriate and apply to the payment of, Borrower’s
Obligations under the Loan Documents (whether matured or unmatured, fixed or
contingent, liquidated or unliquidated), any and all amounts owing by Agent or
such Lender to Borrower (whether payable in U.S. dollars or any other currency,
whether matured or unmatured, and in the case of deposits, whether general or
special (except trust and escrow accounts), time or demand and however
evidenced), and (b) pending any such action, to the extent necessary, to hold
such amounts as collateral to secure such obligations and liabilities and to
return as unpaid for insufficient funds any and all checks and other items drawn
against any deposits so held as Lender, in its sole discretion, may elect.
Section 6.13    SUBMISSION TO JURISDICTION; WAIVERS. THE BORROWER, AGENT AND
LENDERS PARTY HERETO FROM TIME TO TIME HEREBY IRREVOCABLY AND UNCONDITIONALLY:
(a)    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR
FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;
(b)    CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME
(c)    AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
IN SECTION 6.2 HEREOF OR AT SUCH OTHER


31



--------------------------------------------------------------------------------




ADDRESS OF WHICH BORROWER, AGENT OR LENDERS, AS APPLICABLE, SHALL HAVE BEEN
NOTIFIED; AND
(d)    AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
Section 6.14    Acknowledgments. Each of Borrower, Agent and Lenders hereby
acknowledge that:
(a)    It has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    Neither Agent nor the Lenders have any fiduciary relationship to
Borrower, and the relationship between the Lenders, Agent and Borrower is solely
that of surety and creditor; and
(c)    No joint venture exists among the Lenders, Agent and Borrower.
Section 6.15     Confidentiality. Agent and the Lenders agree to maintain all
non-public information relating to Borrower, Limited Guarantor, Property Manager
and their respective businesses confidential; provided that all such information
may be disclosed to Agent’s and the Lenders’ respective affiliates, officers,
directors, agents and advisors who are involved in the transactions contemplated
by the Loan Documents and as required by applicable law or regulation, including
to any regulatory or self-regulatory agency or authority asserting jurisdiction
over Agent or a Lender.
Section 6.16    WAIVERS OF JURY TRIAL. EACH OF BORROWER, AGENT AND LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM HEREIN OR THEREIN.
Section 6.17    Indemnification. The Borrower agrees to pay, indemnify or
reimburse each Lender, Agent, their respective affiliates, and their respective
officers, directors, trustees, employees, advisors, agents and controlling
persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (excluding any special, indirect, punitive or consequential
damages, including, without limitation, lost profits, even if the Borrower or
Limited Guarantor is advised of the possibility of such damages) incurred by an
Indemnitee or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby and the enforcement by any Indemnitee of any
right or remedy hereunder or thereunder, (ii) the Term Loans or the use or
proposed use of the proceeds thereof, (iii) any actual or alleged presence or
release of materials in violation of any Environmental Law on or from any REO
Property owned, occupied or operated by Borrower or any other violation of
Environmental Law with respect to any REO Property owned, occupied or operated
by Borrower, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, and regardless of whether any


32



--------------------------------------------------------------------------------




Indemnitee is a party thereto (all the foregoing collectively, the “Indemnified
Liabilities”); provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final judgment of a court of competent
jurisdiction or pursuant to an arbitration proceeding conducting in accordance
with the terms hereof to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause
Limited Guarantor not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section shall be
payable not later than thirty (30) days after written demand therefor.
Statements payable by the Borrower pursuant to this Section shall be submitted
at the address of the Borrower set forth in Section 6.2, or to such other Person
or address as may be hereafter designated by the Borrower in a notice to Agent.
The agreements in this Section shall survive repayment of the Term Loans and all
other amounts payable hereunder. This Section 6.14 shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-tax claim.


Section 6.18    Agent. Each of the Borrower, each Lender and Agent acknowledges
and agrees to the provisions of Annex II to this Agreement which are
incorporated herein by reference thereto.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]




33



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.


 
 
AMERICAN MONEY MANAGEMENT CORPORATION, as Agent
 
 
 
 
 
 
 
 
By:
/s/ William Hogan
 
 
 
Name:
William Hogan
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GREAT AMERICAN LIFE INSURANCE COMPANY, as Lender
 
 
 
 
 
 
 
 
By:
/s/ Mark F. Muething
 
 
 
Name:
Mark F. Muething
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GREAT AMERICAN INSURANCE COMPANY, as Lender
 
 
 
 
 
 
 
 
By:
/s/ Mark F. Muething
 
 
 
Name:
Mark F. Muething
 
 
 
Title:
Home Vice President
 











[Signature Page to Credit and Security Agreement]

--------------------------------------------------------------------------------




 
 
RESI TL1 BORROWER, LLC
 
 
 
 
 
 
 
 
By:
RESI TL1 Pledgor, LLC, its sole member
 
 
 
 
 
 
 
 
By:
Altisource Residential, L.P., its sole member
 
 
 
 
 
 
 
 
By:
Altisource Residential GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
Altisource Residential Corporation, its sole member
 
 
 
 
 
 
 
 
By:
/s/ Stephen H. Gray
 
 
 
Name:
Stephen H. Gray
 
 
 
Title:
Senior Counsel and Chief Administrative Officer







[Signature Page to Credit and Security Agreement]

--------------------------------------------------------------------------------






SCHEDULE I


Commitments


Lender
Commitment
Great American Life Insurance Company
$75,000,000.00
Great American Insurance Company
$25,000,000.00





Notice Addresses:


Great American Life Insurance Company
c/o American Money Management Corporation
301 East Fourth Street – 27th Floor
Cincinnati, Ohio 45202
Attention: William Hogan and John Fronduti
Email: bhogan@amfin.com; jfronduti@amfin.com
Fax: (513) 573-9051


Great American Insurance Company
c/o American Money Management Corporation
301 East Fourth Street – 27th Floor
Cincinnati, Ohio 45202
Attention: William Hogan and John Fronduti
Email: bhogan@amfin.com; jfronduti@amfin.com
Fax: (513) 573-9051






Schedule I

--------------------------------------------------------------------------------






ANNEX I

DEFINED TERMS
“Account Control Agreement” shall mean the Deposit Account Control Agreement
(Access Restricted after Notice) dated as of April 6, 2017 among the Borrower,
the Agent and Bank relating to each of the Pledged Accounts and the HOA Reserve
Account.
“Acquisition Parameters” shall mean with respect to the Contributed REO
Properties that on average (i) such Contributed REO Properties have at least
three bedrooms and 1.8 bathrooms and are at least 1,200 square feet, (ii) the
dates on which such Contributed REO Properties were built are no earlier than
1980 and (iii) with respect to any Contributed REO Properties that are subject
to Lease Agreements, the monthly rates of such Lease Agreements are at least
$1,105.
“Advances” shall mean all borrowings and advances of the Term Loan. Any amounts
paid by Lender on behalf of a Borrower under any Loan Document shall be an
Advance for purposes of this Agreement.
“Affiliate” as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
“Agreement” shall mean this Credit and Security Agreement, as may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
“Applicable Prepayment Premium” shall mean an amount equal to the greater of (a)
one percent (1.00%) of the amount prepaid; or (b) the present value as of the
prepayment date of the Calculated Payments from the prepayment date through the
Loan Maturity Date determined by discounting such payments at the Discount
Rate.  As used in this definition, the term “Calculated Payments” shall mean the
monthly payments of interest only calculated at the Interest Rate which would be
due based on the principal amount of the Term Loan being prepaid on the
prepayment date from such prepayment date to the Loan Maturity Date. If the
prepayment date is not a Payment Date, then, solely for purposes of calculating
the Applicable Prepayment Premium for such prepayment date, the amount of the
next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to the prepayment date and required to be prepaid in accordance
with Section 1.1(d) or Section 1.1(e), as applicable.  As used in this
definition, the term “Discount Rate” shall mean the rate which, when compounded
monthly, is equivalent to the Yield Maintenance Treasury Rate, when compounded
semi-annually. As used in this definition, the term “Yield Maintenance Treasury
Rate” shall mean the yield calculated by Agent by the linear interpolation of
the yields, as reported in the Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the prepayment date, of U.S. Treasury
Constant Maturities with maturity dates (one longer and one shorter) most nearly
approximating the Loan Maturity Date.  In the event Federal Reserve Statistical
Release H.15 is no longer published, Agent shall select a comparable publication
to determine the Yield Maintenance Treasury Rate







--------------------------------------------------------------------------------





reasonably acceptable to Borrower. Agent shall notify Borrower of the amount and
the basis of determination of the required prepayment consideration.
“Assignment and Assumption” means an assignment and assumption agreement
pursuant to which a Lender assigns all or a portion of its Commitment or Term
Loan in form reasonably acceptable to Agent.
“Asset Sale” shall mean, with respect to any REO Property, any sale, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof,
including any series of related transactions resulting in the sale or
disposition of an REO Property.
“Bank” shall mean Wells Fargo Bank, National Association.
“Borrower” shall have the meaning assigned thereto in the heading hereto.
“Borrowing Base” shall mean as of any date of determination, the aggregate
Collateral Value of all REO Properties as of such date of determination.
“BPO Value” for any REO Property, shall mean the most current valuation for such
Contributed REO Property as completed by Green River Capital or another property
valuation company reasonably acceptable to the Agent; provided that for any REO
Property which remains vacant for one hundred twenty (120) days or more the BPO
Value for such REO Property shall be deemed to be zero (0).
“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York
or banking and savings and loan institutions in the US Virgin Islands, the State
of New York or the City of New York are closed, or (iii) a day on which trading
in securities on the New York Stock Exchange or any other major securities
exchange in the United States is not conducted.
“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six (6) months or less from the
date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $500,000,000 and having a long-term unsecured
credit rating of at least “A” by Standard & Poor’s Rating Services (“S&P”) or
“A” by Moody’s Investors Service, Inc. (“Moody’s”) or another nationally
recognized rating agency; and (c) shares of money market mutual funds having a
rating of at least “AA” from S&P or “Aa” from Moody’s or another nationally
recognized rating agency.
“Cash Trap Period” shall mean the period commencing on the date that (a) the
Debt Yield is less than six and 23/100 percent (6.23%), (b) the Vacancy Ratio is
greater than thirteen percent (13.00%), or (c) an Event of Default has occurred
and is continuing and ending on the date on which the Debt Yield is




Annex I - 2 -

--------------------------------------------------------------------------------





greater than six and 23/100 percent (6.23%) and the Vacancy Rate is less than
thirteen percent (13.00%), in each case for two (2) consecutive quarters, and
any applicable Event of Default has been waived by Agent.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any REO Property including
pursuant to condemnation or other eminent domain proceeding pursuant to any
Requirement of Law, or by reason of the requisition of the use or occupancy of
all or any part of any REO Property of any person or any part thereof for any
period in excess of ninety (90) days by any Governmental Authority, civil or
military, or any settlement in lieu thereof.
“Closing Date” shall mean April 6, 2017.


“Closing Date Debt Yield” shall mean seven and 33/100 percent (7.33%).


“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” shall have the meaning set forth in Section 1.5(a).
“Collateral Value” shall mean with respect to any REO Property, the product of
.72 times the BPO Value of such REO Property.
“Commitment” shall mean, with respect to any Lender, the amount set forth on
Schedule I opposite the name of such Lender.
“Concentration Limits” shall mean a test that is satisfied if not more than five
percent (5.00%) of the REO Properties (based on BPO Values) are located in any
single MSA, except that (A) two (2) MSAs may each represent up to ten percent
(10.00%) of the of the REO Properties (based on BPO Values) and (B) the
Atlanta-Sandy Springs-Marietta, GA MSA may represent up thirty-seven percent
(37.00%) of the REO Properties (based on BPO Values).
“Contracts” shall mean the contracts and agreements to which the Borrower is a
party, as the same may be amended, supplemented or otherwise modified from time
to time, including, without limitation, (i) all rights of Borrower to receive
moneys due and to become due to it thereunder or in connection therewith,
including pursuant to any Lease, (ii) all rights of Borrower to damages arising
thereunder and (iii) all rights of Borrower to perform and to exercise all
remedies thereunder.
“Contributed REO Property” shall mean any REO Property owned by Borrower and
designated by Borrower to be part of the Borrowing Base in the Notice of
Borrowing. For the avoidance of doubt, the REO Properties not listed on the REO
Property Schedule attached to the Notice of Borrowing are not, and shall not be
deemed to be Contributed REO Properties.




Annex I - 3 -

--------------------------------------------------------------------------------





“Debt Service Coverage Ratio” shall mean, as of any date of determination, the
quotient obtained by dividing (i) the Net Operating Income with respect to the
Contributed REO Properties in the aggregate during the immediately preceding
three (3) month period by (ii) the aggregate amount of interest of the Term Loan
during the immediately preceding three (3) month period.
“Debt Yield” shall mean, with respect to the Contributed REO Properties in the
aggregate, a ratio for the applicable period in which:
(a)    (i) on any date of determination prior to the one (1) year anniversary of
the Closing Date, the numerator is equal to the product of (x)(I) 365 divided by
(II) the number of days that have lapsed since the Closing Date, multiplied by
(y) the Net Operating Income during the period beginning on the Closing Date and
ending on such date of determination and (ii) on any date of determination
thereafter, the numerator is the Net Operating Income during the immediately
preceding twelve (12) month period; and
(b)    the denominator is the outstanding principal amount of the Term Loan as
of the last day of the applicable calendar quarter.
“Deed” shall mean, with respect to each REO Property, the instrument or document
required by the law of the jurisdiction in which the REO Property is located to
convey fee title and identified on the related REO Property Schedule.
“Default” shall mean any event that, with the giving of notice or the passage of
time or both, could become an Event of Default.
“Eligible REO Property” shall mean a REO Property owned by Borrower (i) which
consists of a single parcel of REO Property that can be classified as one of the
following: a detached single family residence; a two- to four-family dwelling
(including “duets”); an individual town home; a Condominium; or an individual
unit in a planned unit development or a de minimus planned unit development,
(ii) as to which Lender is holding all required documents in the REO Property
File unless otherwise waived by Agent and (iii) which is a stabilized property
for which the Borrower does not intend to make any additional repairs or
improvements and which is subject to a Lease Agreement (under which no default
or event of default has occurred). Unless approved by Agent in its reasonable
discretion, no REO Property shall be an Eligible REO Property:
(1)    If any foreclosure proceeding requires any corrective action or
corrective legal proceeding to be taken;
(2)    If such REO Property is not covered by a valid title insurance policy,
insuring fee title of the Borrower to the REO Property in an amount at least
equal to the BPO Value;




Annex I - 4 -

--------------------------------------------------------------------------------





(3)    If such REO Property has not been deeded in the name of the Borrower or
if evidence of such deeding, or evidence of the submission of such deed for
recordation is not contained in the REO Property File or if the deed in such REO
Property File contains materially incorrect information;
(4)    If the REO Property is not located in the contiguous 48 states of the
United States;
(5)    If the REO Property is encumbered other than by Liens related to this
Loan Agreement or any other Permitted Lien;
(6)    Unless the REO Property is free of material environmental defects, to the
knowledge of Borrower and Property Manager;
(7)    If the inclusion of such REO Property in the Borrowing Base would cause a
violation of the Concentration Limits;
(8)    If the REO Property does not have sufficient liability insurance,
homeowner’s insurance, hazard insurance and flood insurance, unless such REO
Property is adequately covered (as reasonably determined by Agent) by the
Borrower’s insurance policy;
(9)    The Borrower has not delivered the REO Property File to Agent;
(10)    There are delinquent real estate taxes or other charges outstanding with
respect to the property (except to the extent being contested in accordance with
the terms hereof);
(11)    If there is any pending action or proceeding at law or in equity
relating to the ownership or operation of the REO Property;
(12)    If there are any legal restrictions (including applicable zoning
restrictions) or contractual restrictions applicable to the REO Property which
are reasonably expected to have a material adverse effect on the renovation,
leasing or sale of such property as a residential dwelling; or
(13)    If the REO Property does not have right of access from and to public
ways or is not served by public utilities (including, without limitation, public
water systems, public sewer systems, public power lines, septic tanks and wells)
necessary and convenient for the intended use.
“Environmental Laws” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy or rule of
common law now or hereafter in effect, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, employee health and safety or
hazardous materials, including CERCLA, RCRA, the Federal Water Pollution Control
Act, the Toxic Substances Control Act, the Clean Air Act, the Safe Drinking
Water Act, the Oil Pollution Act of 1990, the Emergency Planning and the




Annex I - 5 -

--------------------------------------------------------------------------------





Community Right-to-Know Act of 1986, the Hazardous Material Transportation Act,
the Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control, within the meaning of Section 414(b) or (c) of the Code
(and Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code), with respect to any Person.
“Event of Default” shall have the meaning provided in Section 5.1 hereof.
“Excluded Taxes” shall mean (i) net income Taxes and franchise Taxes (imposed in
lieu of net income Taxes) or similar Taxes imposed on Agent or any Lender as a
result of a present or former connection between Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document), (ii) any branch profit Taxes imposed
by the United States or any similar Tax imposed by any other jurisdiction in
which such Lender is located (other than arising solely from Agent’s or such
Lender’s having executed, delivered or performed its obligations or received
payments under, or enforced, this Agreement or any other Loan Document), (iii)
Taxes that are directly attributable to the failure (other than as a result of a
change in any Requirement of Law) by Agent or any Lender to deliver the
documentation required to be delivered pursuant to Section 1.4(d), Section
1.4(e) or Section 1.4(f), (iv) Taxes that are imposed under FATCA, (v) United
States withholding Taxes imposed on amounts payable to a Lender at the time such
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts with respect to such Taxes from the Borrower pursuant to
Section 1.4(a), and (v) all interest, fines, additions to Tax or penalties
applicable to any of the foregoing.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable), and any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any intergovernmental agreement entered into in connection with such sections of
the Code and any legislation, law, regulation, guidance notes or practice
enacted or promulgated pursuant to such intergovernmental agreement.
“Funding Date” shall mean the date on which an Advance is made hereunder.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, consistently applied.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other




Annex I - 6 -

--------------------------------------------------------------------------------





entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization (including the National Association of
Insurance Commissioners).
“Guaranty” shall mean that certain Limited Guaranty and Indemnity Agreement by
the Limited Guarantor in favor of Agent dated as of the Closing Date, as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time.
“HOA Reserve” shall mean the reserves maintained by Borrower to cover home
owner’s association fees of Borrower in respect of the REO Properties and funded
monthly in an amount equal to three twelfths (3/12) of the expected annual home
owner’s association fees that will be payable with respect to the REO Properties
or such other amount consented to by Agent.
“HOA Reserve Account” shall mean account number 4159717347 maintained with Bank
or any other deposit account maintained with a commercial bank organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000 and having a long-term unsecured credit
rating of at least “A” by S&P or “A” by Moody’s or another nationally recognized
rating agency, which shall at any time hold on deposit the required HOA Reserve.
“Indebtedness” shall mean of any Person means (in each case, whether such
obligation is with full or limited recourse) (i) any obligation of such Person
for borrowed money, (ii) any obligation of such Person evidenced by a bond,
debenture, note or other similar instrument, (iii) any obligation of such Person
to pay the deferred purchase price of property or services to the extent
reflected on the balance sheet of such Person in accordance with GAAP, except a
trade account payable that arises in the ordinary course of business but only if
and so long as the same is payable on customary trade terms, (iv) any obligation
of such Person as lessee under a capital lease, (v) any capital stock of such
Person which is required to be redeemed by such Person upon the occurrence of
any event not solely within the control of such Person or at any date, (vi) any
obligation of such Person to purchase securities or other property that arises
out of or in connection with the sale of the same or substantially similar
securities or property, (vii) any non-contingent obligation of such Person to
reimburse any other Person in respect of amounts paid under a letter of credit
or other guaranty issued by such other Person to the extent that such
reimbursement obligation remains outstanding after it becomes non-contingent,
(viii) any Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on any asset of such Person, (ix) any obligations under any rate management
agreement, hedge agreement, interest rate or currency swap or similar
arrangement and (x) any Indebtedness of others guaranteed by such Person.
“Insurance Reserve” shall mean the reserves maintained by Borrower to cover
insurance expenses of Borrower in respect of the REO Properties and funded
monthly in an amount sufficient to cover all insurance premiums that will be
payable with respect to the REO Properties during the next six (6) months or in
such other amount consented to by Agent; provided that if Borrower has a blanket
insurance policy in place that Agent determines in its sole discretion is
sufficient for insurance purposes in respect of the




Annex I - 7 -

--------------------------------------------------------------------------------





REO Properties, the Insurance Reserve may remain unfunded so long as such policy
is not terminated or cancelled and otherwise remains in place.
“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, software, databases,
patents, patent applications, patent licenses, trademarks, trademark licenses,
trademark applications, service marks, service mark licenses, service mark
applications, trade names, brand names, domain names, mask works, mask work
licenses, technology and related improvements, know-how and processes, trade
secrets, all registrations and applications related to any of the above, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
“Interest Period” shall mean, in the case of the initial Interest Period, a
period commencing, on the date of the making of the applicable Term Loan, and
ending on the next Payment Date and, in the case of each other Interest Period,
the period commencing on the date following each Payment Date and ending on the
next Payment Date.
“Interest Rate” shall have the meaning assigned thereto in Section 1.1(f).
“Interest Reserve” shall mean the reserves maintained by Borrower to cover
interest expenses of Borrower in respect of the Term Loans and funded monthly in
an amount sufficient to cover all interest expense that will be payable with
respect to the Term Loans during the next three (3) months or in such other
amount consented to by Agent.
“Lease Agreement” shall mean, with respect to each REO Property, a lease
agreement entered into between the Borrower and/or Property Manager, on behalf
of the Borrower, with respect to such REO Property and a Tenant, in a form
similar to the form promulgated by the relevant agency, commission or
governmental authority, as applicable, of each relevant jurisdiction and in
compliance in all material respects with the laws of the related jurisdiction in
which such Contributed REO Property is located. Copies of Lease Agreements to be
delivered to Lender hereunder may be redacted to protect Tenants’ personal
information.
“Lender” shall have the meaning assigned thereto in the preamble hereto.
“Lien” shall mean any deed of trust, mortgage, lien, pledge, charge, security
interest or similar encumbrance.
“Limited Guarantor” shall mean Altisource Residential Corporation, a Maryland
corporation.
“Liquidity” shall mean with respect to Borrower, the sum of (i) its unrestricted
cash, plus (ii) its unrestricted Cash Equivalents, plus (iii) the funds
deposited in the Operating Account, the Reserve Account




Annex I - 8 -

--------------------------------------------------------------------------------





and the Revenue Accounts in each case not subject to any Lien other than any
Lien in favor of Agent or Permitted Liens referred to in clause (f) of the
definition thereof.
“Loan Documents” shall mean collectively, this Agreement, the Term Notes, the
Guaranty, the Account Control Agreement, the Pledge Agreement, and any other
agreement entered into by a Borrower, on the one hand, and Agent and/or Lenders
on the other in connection herewith or therewith, in each case as such agreement
may be amended and in effect from time to time.
“Loan Maturity Date” shall mean April 6, 2022.
“Maintenance Reserve” shall mean the reserves maintained by Borrower to cover
maintenance expense and restoration or other capital expenditures relating to
the REO Properties and funded monthly in an amount not less than $500 per REO
Property or in such other amount consented to by Agent.
“Maximum Credit” shall mean $100,000,000.
“Minimum Debt Yield” shall mean, with respect to any date of determination,
5.50%.
“Minimum DSCR” shall mean, with respect to any date of determination, 1.10:1.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
instrument, in each case in a form reasonably acceptable to Agent including, as
specified by Agent, an Assignment of Leases and Rents or similar instrument.
“MSA” shall mean a metropolitan statistical area established by the office of
management and budget division of the United States government.
“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Asset Sale, net of attorneys’ fees, broker’s
fees and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements with respect to such Asset Sale) and
(b) with respect to any Casualty Event, the cash insurance proceeds,
condemnation or other compensation received in respect thereof, net of all
reasonable costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation in respect of such Casualty Event.
“Net Operating Income” shall mean the net income of the Borrower before
deducting income tax expense and interest expense; provided, however, that
property tax expense, insurance expense, home owner’s association fees,
maintenance fees, property management fees and leasing fees shall be deducted
from revenue in determining Net Operating Income.




Annex I - 9 -

--------------------------------------------------------------------------------





“Net Worth” shall mean, with respect to Borrower, the excess of total assets of
such Person, over total liabilities of such Person, determined in accordance
with GAAP based on the most recent balance sheet of Borrower delivered pursuant
to Section 4.9 hereof, including, for the avoidance of doubt, the REO Properties
when evaluating the Net Worth of the Borrower; provided, however, that for
purposes of determining Net Worth (a) the accumulated depreciation for each REO
Property, accumulating from the earlier of the date of acquisition by an
Affiliate of the Borrower (if applicable) or the date of acquisition by the
Borrower, shall be added to the net asset value for such REO Property and (b)
any capital expenditures after the date of acquisition by the Borrower of each
REO Property shall be excluded from the net asset value for such REO Property.
“Non-Excluded Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.
“Not-Borrower Funds” means funds deposited into a Pledged Account by that are
not property of the Borrower or security deposits.
“Notice of Borrowing” shall mean a Borrower’s request for an Advance delivered
to Agent pursuant to the terms of this Agreement. Each Notice of Borrowing shall
have attached thereto a REO Property Schedule and the report detailing the BPO
Value of each REO Property set forth on such schedule.
“Obligations” shall have the meaning assigned thereto in Section 1.5(a).
“Occupied REO Property” shall mean a REO Property which, as of any date of
determination, is subject to a Lease Agreement (i) under which the applicable
tenants currently occupy the REO Property or are scheduled to occupy the REO
Property not more than thirty (30) days after execution of such Lease Agreement
and (ii) under which no default or event of default has occurred and has been
continuing for a period of ninety (90) or more consecutive days.  
“Operating Account” shall mean account number 4158727131 maintained with Bank or
any other deposit account maintained with a commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000 and having a long term unsecured credit
rating of at least “A” by S&P or “A” by Moody’s or another nationally recognized
rating agency.
“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
“Participant Register” shall have the meaning assigned thereto in Section
6.4(b).




Annex I - 10 -

--------------------------------------------------------------------------------





“Payment Date” shall mean, for so long as any Term Loan is outstanding, the 15th
day of each calendar month (or, if such 15th day is not a Business Day, the next
succeeding Business Day), commencing with June 15, 2017 and the Loan Maturity
Date, as the case may be, and the date of any repayment or prepayment made in
respect thereof.
“Pension Plan” means any “employee pension benefit plan” as such term is defined
in Section 3(2) of ERISA, including any single-employer plan or multiemployer
plan (as such terms are defined in Section 4001(a)(15) and Section 4001(a)(3) of
ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of the
Code.
“Permitted Lien” shall mean and include (a) applicable zoning and building
ordinances and land use regulations, provided that such ordinances and
regulations permit the use of the applicable REO Property as a single‑family or
1‑4 unit residential property in accordance with the present or intended use by
Borrower; (b) the lien of taxes, assessments or other governmental charges or
levies not delinquent as of any date of determination or which are being
contested in good faith to the extent permitted hereunder; (c) any easements or
other exceptions affecting title to the REO Property listed on Schedule B of the
Borrower’s owner’s title insurance policy in relation to such REO Property,
provided that any such exception (i) does not constitute a Lien (other than as
provided in subsection (b) of this definition), and (ii) does not materially and
adversely affect the use of the applicable REO Property as a single‑family or
1‑4 unit residential property in accordance with the present or intended use by
Borrower; (d) any Liens in favor of Lender; (e) statutory liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to maintenance, repair,
restoration or renovation of the REO Properties each of which is in respect of
obligations that are not delinquent or which are being contested in good faith
and so long as there does not exist any risk of loss or foreclosure of the
applicable REO Property; (f) Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution; (g) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
REO Property that do not secure any monetary obligations and which do not
materially and adversely affect the use of such REO Property in accordance with
the present or intended use by the Borrower; and (h) Liens otherwise permitted
under this Agreement or any other Loan Documents.
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof) or other entity.
“Plan” means any “employee benefit plan” as such term is defined in Section 3(3)
of ERISA.




Annex I - 11 -

--------------------------------------------------------------------------------





“Pledge Agreement” shall mean that certain Pledge Agreement by and between
Pledgor and Agent dated as of the Closing Date, as such agreement may be
amended, restated, supplemented or otherwise modified from time to time.
“Pledged Accounts” shall mean the deposit accounts (within the meaning of
Section 9-102(a)(29) of the UCC) established and maintained by Borrower at Bank
(or any other replacement bank) into which Borrower deposits gross revenue or
funds in connection with operating expenses.  For avoidance of doubt, the term
“Pledged Accounts” shall include the Revenue Account, the Operating Account and
the Reserve Account and shall not include any deposit accounts used exclusively
for any payments made by Tenants and received in respect of any leased REO
Property that is in the nature of a (i) security deposit, (ii) tax payment,
(iii) payment for insurance premiums and (iv) home owner’s association fees.
“Pledgor” shall mean RESI TL1 Pledgor, LLC, a Delaware limited liability
company.
“Prohibited Assignee” shall have the meaning assigned thereto in Section 6.4(a).
“Property Management Agreement” shall mean each agreement entered into by a
Borrower and Property Manager that governs the management responsibilities of
Property Manager with respect to the related REO Properties, in each case as
such agreement may be amended and otherwise in effect from time to time.
“Property Manager” shall mean Altisource Solutions S.à r.l, in its capacity as
asset manager pursuant to the Property Management Agreement.


“Receivable” shall mean any right of the Borrower to payment for goods sold,
leased, licensed, assigned or otherwise disposed of, or for services rendered,
whether or not such right is evidenced by an Instrument or Chattel Paper and
whether or not it has been earned by performance (including, without limitation,
any Account).


“Remittance Date” shall mean the date that is one (1) Business Day prior to each
Payment Date.


“REO Documents” shall mean with respect to each REO Property, the documents
comprising the related REO Property File.


“REO Property” shall mean real property, together with all buildings, fixtures
and improvements thereon and all other rights, benefits and proceeds arising
from and in connection with such property.
“REO Property File” shall mean copies of the following documents with respect to
any Contributed REO Property:
(i)    recorded Deed;




Annex I - 12 -

--------------------------------------------------------------------------------





(ii)    clean owner’s title insurance policy;
(iii)    evidence of adequate property insurance coverage;
(iv)    evidence that payment of property taxes is current; and
(v)    evidence of the BPO Value thereof, Property Manager’s assessment of
property value and all broker price opinions relating to the REO Property.
“REO Property Schedule” shall mean a schedule of all REO Properties proposed by
Borrower to be included in the Borrowing Base supporting the related Advance and
setting forth each component of the BPO Value of each such Contributed REO
Property and such other items as may be requested by lender in its reasonable
discretion.
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Reports” shall have the meaning assigned thereto in Annex II.
“Required Lenders” shall mean, as of any date of determination, Lenders holding
more than fifty percent (50.00%) of the aggregate Commitments plus the
outstanding principal balance of the Term Loans or, if the Commitment of each
Lender has been terminated, Lenders holding in the aggregate more than fifty
percent (50.00%) of the outstanding principal balance of the Term Loans.
“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by‑laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or interpretation thereof or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Reserve Account” shall mean account number 4159717339 maintained with Bank or
any other deposit account maintained with a commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000 and having a long-term unsecured credit
rating of at least “A” by S&P or “A” by Moody’s or another nationally recognized
rating agency, which shall at any time hold on deposit the required Tax Reserve,
Insurance Reserve, Maintenance Reserve and Interest Reserve.
“Reserve Required Amount” shall mean in aggregate the amount required to be
maintained as the Tax Reserve, the Insurance Reserve, the Maintenance Reserve,
the HOA Reserve and the Interest Reserve.
“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided, that in the event any such officer is




Annex I - 13 -

--------------------------------------------------------------------------------





unavailable at any time he or she is required to take any action hereunder,
Responsible Officer shall mean any officer authorized to act on such officer’s
behalf as demonstrated by a certificate of resolution.
“Revenue Account” shall mean account number 4158727123 maintained with Bank or
any other deposit account maintained with a commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000 and having a long term unsecured credit
rating of at least “A” by S&P or “A” by Moody’s or another nationally recognized
rating agency.
“Secured Parties” shall mean any Person that is or was the Agent or a Lender.
“Special Purpose Entity” shall mean a bankruptcy remote special purpose entity
which has restrictions and limitations in its organizational documents,
including a requirement for independent managers, or a trustee that are
consistent with its bankruptcy remote special purpose entity status and are
reasonably acceptable to Lender and at all times on and after the date hereof.
“Subsidiaries” shall mean a Person of which shares of stock, membership
interests or partnership interests having ordinary voting power to elect a
majority of the Board of Directors or other managers or partners of such Person
are at the time owned, or the management of which is otherwise controlled,
directly or indirectly through one or more intermediaries, or both, by Borrower
or Limited Guarantor.
“Tangible Net Worth” shall mean, with respect to any Person as of any date of
determination, the consolidated Net Worth of such Person and its subsidiaries,
less the consolidated net book value of all assets of such Person and its
subsidiaries (to the extent reflected as an asset in the balance sheet of such
Person or any subsidiary at such date) which will be treated as intangibles
under GAAP, including, without limitation, such items as deferred financing
expenses, deferred Taxes, net leasehold improvements, good will, trademarks,
trade names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided that residual securities issued by such Person or
its Subsidiaries shall not be treated as intangibles for purposes of this
definition as determined based on the financial statements delivered pursuant to
Section 4.9 hereof.
“Taxes” shall mean any taxes, levies, imposts, and similar deductions, charges
or withholdings, and all liabilities for penalties, interest and additions to
tax with respect thereto, imposed by any Governmental Authority.
“Tax Reserve” shall mean the reserves maintained by Borrower to cover property
tax expenses of Borrower in respect of the REO Properties and funded monthly in
an amount such that the amount on deposit on any date is sufficient to pay all
property tax expenses that will be payable with respect to the REO Properties
for the next six (6) months or such other amount consented to by Agent.




Annex I - 14 -

--------------------------------------------------------------------------------





“Tenant” shall mean with respect to any Contributed REO Property, the Tenant(s)
named in the related Lease Agreement and party thereto, including any related
guarantors in accordance with the terms of such Lease Agreement.
“Term Loan” shall have the meaning assigned thereto in Section 1.1(a).
“Term Loan Additional Advance” shall have the meaning assigned thereto in
Section 1.1(a).
“Term Loan Applicable Percentage” shall mean with respect to any Lender at any
time prior to the termination or expiration of its Commitment, the percentage
(carried out to the ninth decimal place) of the unused amount of such Lender’s
Commitment divided by the Commitment of all Lenders and, at any time thereafter,
the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of the Term Loans held by such Lender divided by the Term Loans
of all Lenders.
“Term Loan Initial Advance” shall have the meaning assigned thereto in Section
1.1(a).
“Term Note” shall have the meaning assigned thereto in Section 1.1(a).
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect on the date hereof in the State of New York; provided that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection. Capitalized terms used,
and not otherwise defined, herein shall have the meanings ascribed thereto in
the UCC (to the extent defined therein).
“Vacancy Ratio” shall mean on any date of determination the ratio of the
aggregate BPO Values of all Contributed REO Properties that are Vacant REO
Properties to the aggregate BPO Values of all Contributed REO Properties.
“Vacant REO Property” shall mean a REO Property which, as of any date of
determination, is not an Occupied REO Property.
“Withholding Agent” shall mean the Borrower and the Agent.












Annex I - 15 -

--------------------------------------------------------------------------------






Annex II


AGENT


1. Appointment and Authority. Each of Lenders (in its capacity as a Lender),
hereby irrevocably appoints American Money Management Corporation to act on its
behalf as the administrative agent and collateral agent hereunder and under the
other Loan Documents and authorizes Agent to take such actions on its behalf and
to exercise such powers as are delegated to Agent by the terms hereof or thereof
(including, without limitation, acquiring, holding and enforcing any and all
Liens on Collateral granted by any of Borrower or Limited Guarantor to secure
any of the Obligations), together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
Agent and Lenders, and neither Borrower nor Limited Guarantor or any Subsidiary
thereof shall have rights as a third party beneficiary of any of such
provisions. Each Lender hereby directs Agent to execute and deliver the other
Loan Documents to be executed by Agent on the Closing Date and consents to the
terms and conditions thereof.


2. Rights as a Lender. The Person serving as Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though they were not Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or Limited
Guarantor or any Subsidiary or other Affiliate thereof as if such Person were
not Agent hereunder and without any duty to account therefor to Lenders.


3. Exculpatory Provisions. Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of Lenders as shall be expressly provided for herein or in the other
Loan Documents), provided that Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or Law; and









--------------------------------------------------------------------------------





(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or Limited Guarantor or any
of their Affiliates that is communicated to or obtained by the Person serving as
Agent or any of its Affiliates in any capacity.


Agent shall not be liable to any Lender or Borrower for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of Lenders as shall be necessary, or as Agent
shall believe in good faith shall be necessary, under the circumstances) or (ii)
in the absence of its own gross negligence, bad faith or willful misconduct as
determined by a final judgment of a court of competent jurisdiction. Agent shall
not be deemed to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to Agent by
Borrower, Limited Guarantor or a Lender. In the event that Agent obtains such
actual knowledge or receives such a notice, Agent shall give prompt notice
thereof to each of Lenders. Upon the occurrence of a Default or an Event of
Default, Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders. Unless and
until Agent shall have received such direction, Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such Default or Event of Default as it shall deem advisable in the best
interest of Agent and Lenders. In no event shall Agent be required to comply
with any such directions to the extent that Agent believes that its compliance
with such directions would be unlawful or contrary to the terms hereof or the
other Loan Documents.


Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Loan
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to
Agent.
4. Reliance by Agent. Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including, but not limited to,
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Term
Loan, that by its terms must be fulfilled to the satisfaction of a Lender, Agent
may presume that such condition is satisfactory to such Lender unless Agent
shall have received written notice to the contrary from such Lender prior to




Annex II - 2 -

--------------------------------------------------------------------------------





the making of such Term Loan. Agent may consult with legal counsel, independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
5. Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Agent. Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Affiliates of Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
6. Resignation of Agent. Agent may at any time give written notice of its
resignation to Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor,
which shall be a bank or other financial institution or investment manager with
an office in the United States, or an Affiliate of any such bank or other
financial institution or investment manager with an office in the United States
and which shall, unless an Event of Default has occurred and is continuing at
the time of such appointment, be reasonably acceptable to the Borrower (whose
consent shall not be unreasonably withheld or delayed). If no such successor
shall have been so appointed by the Required Lenders (and accepted by the
Borrower in accordance with the terms above) and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of Lenders appoint a
successor Agent meeting the qualifications set forth above; provided that if
Agent shall notify the Borrower and Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by Agent on behalf of
Lenders under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Annex and Section 6.17 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Affiliates in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting as Agent hereunder.
7. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon Agent or any other Lender or any of
their Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without




Annex II - 3 -

--------------------------------------------------------------------------------





reliance upon Agent or any other Lender or any of their Affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in paragraph 11
of this Annex II, Agent shall not have any duty or responsibility to provide any
Lender with any other credit or other information concerning the affairs,
financial condition or business of Borrower or Limited Guarantor that may come
into the possession of Agent.
8. Agent May File Proofs of Claim. In case of the pendency of any proceeding
under any bankruptcy, insolvency or similar law or any other judicial proceeding
relative to Borrower or Limited Guarantor, Agent (irrespective of whether the
principal of any Term Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether Agent shall have made
any demand on the Borrower or Limited Guarantor) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of Lenders
and Agent and their respective agents and counsel and all other amounts due
Lenders and Agent under Section 6.17) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, if Agent shall consent to the
making of such payments directly to Lenders, to pay to Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of Agent and
its agents and counsel, and any other amounts due Agent under Section 6.17.
Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment compromise or composition or proposal
affecting the Obligations or the rights of any Lender or to authorize Agent to
vote in respect of the claim of any Lender in any such proceeding.
9. Collateral and Guaranty Matters. Lenders irrevocably authorize Agent, at its
option and in its discretion to release any Lien on any property granted to or
held by Agent under any Loan Document (i) upon payment in full of all
Obligations, (ii) that is disposed of or to be disposed of as part of or in
connection with any disposition permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing by the
Required Lenders.
Upon request by Agent at any time, the Required Lenders will confirm in writing
Agent’s authority to release its interest in particular types or items of
property, pursuant to this paragraph 9 of this Annex II. In each case as
specified in this paragraph 9, Agent will, at the Borrower’s expense, execute
and deliver to Borrower such documents as Borrower may reasonably request to
evidence the release of such




Annex II - 4 -

--------------------------------------------------------------------------------





item of Collateral from the assignment and Lien granted under the Security
Documents in each case in accordance with the terms of the Loan Documents and
this paragraph 9.
10. Notice of Transfer. Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an assignment shall have
become effective as set forth in Section 6.4.
11. Reports and Financial Statements. By signing this Agreement, each Lender:
(a) agrees to furnish Agent (at such frequency as Agent may reasonably request)
with a summary of all Obligations (other than principal of or interest on the
Term Loans) due or to become due to such Lender and in connection with any
distributions to be made hereunder and Agent shall be entitled to assume that no
amounts are due to any Lender on account of such Obligations unless Agent has
received written notice thereof from such Lender and if such notice is received,
Agent shall be entitled to assume that the only amounts due to such Lender on
account of such Obligations is the amount set forth in such notice;
(b) is deemed to have requested that Agent furnish, and Agent agrees to furnish,
such Lender, promptly after they become available, copies of all financial
statements required to be delivered by the Borrower hereunder and all
examinations and appraisals of the Collateral received by Agent (collectively,
the “Reports”);
(c) expressly agrees and acknowledges that Agent makes no representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;
(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding the Borrower and
Limited Guarantor and will rely significantly upon the Borrower and Limited
Guarantor’s books and records, as well as on representations of the Borrower and
Limited Guarantor’s personnel;
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Term Loan that the indemnifying Lender has made or may make
to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Term Loan or Term Loans; and (ii) to pay
and protect, and indemnify, defend, and hold Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.
12. Agency for Perfection. Each Lender hereby appoints Agent as agent for the
purpose of perfecting Liens for the benefit of Agent and Lenders, in assets
which, in accordance with Article 9 of the UCC or any other Law of the United
States can be perfected only by possession or control. Should any Lender (other
than Agent) obtain possession or control of any such Collateral, such Lender
shall




Annex II - 5 -

--------------------------------------------------------------------------------





notify Agent thereof, and, promptly upon Agent’s request therefor shall deliver
such Collateral to Agent or otherwise deal with such Collateral in accordance
with Agent’s instructions.
13. Indemnification of Agent. Without limiting the obligations of Borrower
hereunder, Lenders shall indemnify Agent and any of its Affiliates, as the case
may be ratably according to their Term Loan Applicable Percentages, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
and their Affiliates in any way relating to or arising out of this Agreement or
any other Loan Document or any action taken or omitted to be taken by Agent and
their Affiliates in connection therewith; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent’s and their Affiliates’ gross negligence, bad faith or willful
misconduct as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
14. Relation among Lenders. Lenders are not partners or co-venturers, and no
Lender shall be liable for the acts or omissions of, or (except as otherwise set
forth herein in case of Agent) authorized to act for, any other Lender.
15. Actions In Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or any other Loan Document without first obtaining the prior written
consent of Agent and the Required Lenders, it being the intent of Lenders that
any such action to protect or enforce rights under this Agreement and the other
Loan Documents shall be taken in concert and at the direction or with the
consent of Agent or the Required Lenders.






Annex II - 6 -

--------------------------------------------------------------------------------






Exhibit A
Form of Property Manager Report
See attached spreadsheet








Exhibit A

--------------------------------------------------------------------------------






Exhibit B
Form of Monthly Borrower Report
See attached spreadsheet








Exhibit B

--------------------------------------------------------------------------------






Exhibit C
Form of Compliance Certificate






Exhibit C

--------------------------------------------------------------------------------






SCHEDULE 6.4
Prohibited Assignees


Blackstone (Invitation Homes) and its Affiliates
American Homes 4 Rent and its Affiliates
Colony Starwood Homes and its Affiliates
Progress Residential and its Affiliates
Silver Bay Realty Trust and its Affiliates
Tricon American Homes and its Affiliates
Cerberus Capital Management and its Affiliates
Connorex-Lucinda and its Affiliates
Havenbrook Homes and its Affiliates
Golden Tree Insite Partners (GTIS) and its Affiliates
Vinebrook Homes and its Affiliates
Gorelick Brothers Capital and its Affiliates
Camillo Properties and its Affiliates
Haven Homes and its Affiliates
Lafayette Real Estate and its Affiliates
BLR Group and its affiliates
BlueMountain Capital and its affiliates
Land and Buildings Investment Management LLC and its affiliates
Oliver Press Partners and its affiliates
Rambleside Holdings and its affiliates
Starboard Value and its affiliates
Sorin Capital Management
Any person who owns, directly or indirectly 5% or more of the common stock of
the Limited Guarantor to the extent such person has publicly disclosed such
ownership through the filing of Schedule 13D or Schedule 13G with the Securities
and Exchange Commission.











Schedule 6.4